Exhibit 10.1

 

EXHIBIT 1, SHEET 1

Building 600, One Kendall Square

Cambridge, Massachusetts

(the “Building”)

 

Execution Date:

     

December 12, 2003

Tenant:

     

GlycoGenesys, Inc.

       

                                (name)

       

a Nevada corporation

       

                                (description of business organization)

       

31 St. James Avenue, Suite 810, Boston, Massachusetts 02116

       

                                (principal place of business - mailing address)

Landlord:

      One Kendall Square Associates, LLC, a Delaware limited liability company.
Mailing address: c/o Lincoln Property Company, 101 Arch Street, Boston,
Massachusetts 02110

Building:

      Building 600 in One Kendall Square in the City of Cambridge, Middlesex
County, Commonwealth of Massachusetts.

Art. 2

 

Premises:

  An area on the second (2nd) floor of the Building, substantially as shown on
Lease Plan, Exhibit 2

Art. 3.1

 

Specified Commencement Date: January 1, 2004

Art. 3.2

 

Termination Date: Three (3) years after the Term Commencement Date

Art. 5

 

Use of Premises: Laboratory use and ancillary uses thereto, subject to Article
29 of the Lease

Art. 6

 

Yearly Rent:

                       

 

Lease Year1


--------------------------------------------------------------------------------

   Yearly Rent


--------------------------------------------------------------------------------

   Monthly Payment


--------------------------------------------------------------------------------

1    $ 93,690.00    $7,807.50 2    $ 99,936.00    $8,328.00 3    $ 106,182.00   
$8,848.50

 

      

Rent Commencement Date: Thirty (30) days after the Term Commencement Date

Art. 7

    

Total Rentable Area: 3,123 square feet

      

Total Rentable Area of Building No. 600:     225,438 square feet

           

Total Rentable Area of Complex:                   650,681 square feet

    

--------------------------------------------------------------------------------

1 For the purposes of this Lease, “Lease Year” shall be defined as any twelve
(12) month period during the term of the Lease commencing as of the Term
Commencement Date, or as of any anniversary of the Term Commencement Date.



--------------------------------------------------------------------------------

Art. 8.

  

Electric current will not be furnished by Landlord to Tenant.

Art. 9

  

Operating and Taxes:

         

Tenant’s Proportionate Share:

         

Common Area Share: .48%

         

Building Share: 1.29%

Art. 29.3

       

Broker:     Richards Barry Joyce & Partners, LLC

Art. 29.5

       

Arbitration: Massachusetts; Superior Court

Article 29.12

       

Security Deposit:         $40,000.00

Article 29.15

       

Parking: Three (3) parking passes, to be paid for in accordance with Article
29.15

         

Exhibit Dates:         Lease Plan, Exhibit 2, dated November 10, 2003

 

-ii-



--------------------------------------------------------------------------------

1.

 

REFERENCE DATA

   1

2.

 

DESCRIPTION OF DEMISED PREMISES

   1    

2.1

 

Demised Premises

   1    

2.2

 

Appurtenant Rights

   1    

2.3

 

Exclusions and Reservations

   1

3.

 

TERM OF LEASE

   1    

3.1

 

Definitions

   1    

3.2

 

Habendum

   2    

3.3

 

Declaration Fixing Term Commencement Date

   2

4.

 

READINESS FOR OCCUPANCY - ENTRY BY TENANT PRIOR TO

TERM COMMENCEMENT DATE

   2    

4.1

 

Completion Date - Delays

   2    

4.1A

 

Tenant's Termination Right

   2    

4.2

 

When Premises Deemed Ready

   2    

4.2A

 

Landlord's Work

   3    

4.3

 

Tenant's Response to Landlord's Request

   3    

4.4

 

Preparation of Premises

   3    

4.5

 

Quality and Cost of Materials

   4    

4.6

 

Tenants Delay - Additional Costs

   4    

4.7

 

Entry by Tenant Prior to Term Commencement Date

   4    

4.8

 

Conclusiveness of Landlord’s Performance

   4    

4.9

 

Tenant Payments of Construction Cost

   4    

4.10

 

Furniture, Fixtures and Equipment

   4

5.

 

USE OF PREMISES

   5    

5.1

 

Permitted Use

   5    

5.2

 

Prohibited Uses

   5    

5.3

 

Licenses and Permits

   5

6.

 

RENT

   5

7.

 

RENTABLE AREA

   6

8.

 

SERVICES FURNISHED BY LANDLORD

   6    

8.1

 

Electric Current

   6

 

-iii-



--------------------------------------------------------------------------------

   

8.2

 

Water

   7    

8.3

 

Elevators and Heat

   8    

8.4

 

Air Conditioning

   8    

8.5

 

Additional Heat and Air Conditioning Services

   8    

8.6

 

Additional Air Conditioning Equipment

   8    

8.7

 

Repairs

   9    

8.8

 

Interruption or Curtailment of Services

   9    

8.9

 

Energy Conservation

   9    

8.10

 

Miscellaneous

   10

9.

 

ESCALATION

   10    

9.1

 

Definitions

   10    

9.2

 

Tax Share

   14    

9.3

 

Operating Expense Share

   15    

9.4

 

Part Years

   15    

9.5

 

Effect of Taking

   15    

9.6

 

Tenant's Right to Audit

   15    

9.7

 

Survival

   16

10.

 

CHANGES OR ALTERATIONS BY LANDLORD

   16

11.

 

FIXTURES, EQUIPMENT AND IMPROVEMENTS—REMOVAL BY TENANT

   16

12.

 

ALTERATIONS AND IMPROVEMENTS BY TENANT

   17

13.

 

TENANT’S CONTRACTORS—MECHANICS’ AND OTHER LIENS—

STANDARD OF TENANT’S PERFORMANCE—COMPLIANCE WITH LAWS

   17

14.

 

REPAIRS BY TENANT—FLOOR LOAD

   18    

14.1

 

Repairs by Tenant

   18    

14.2

 

Floor Load—Heavy Machinery

   18

15.

 

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

   19    

15.1

 

General Liability Insurance

   19    

15.2

 

Certificates of Insurance

   19    

15.3

 

General

   19    

15.3A

 

Landlord's Indemnity of Tenant

   20

 

-iv-



--------------------------------------------------------------------------------

   

15.4

 

Property of Tenant

   20    

15.5

 

Bursting of Pipes, etc.

   20    

15.6

 

Repairs and Alterations—No Diminution of Rental Value

   20

16.

 

ASSIGNMENT, MORTGAGING AND SUBLETTING

   21

17.

 

MISCELLANEOUS COVENANTS

   25    

17.1

 

Rules and Regulations

   25    

17.2

 

Access to Premises—Shoring

   25    

17.3

 

Accidents to Sanitary and Other Systems

   25    

17.4

 

Signs, Blinds and Drapes

   26    

17.5

 

Estoppel Certificate

   26    

17.6

 

Prohibited Materials and Property

   26    

17.7

 

Requirements of Law—Fines and Penalties

   27    

17.8

 

Tenant’s Acts—Effect on Insurance

   27    

17.9

 

Miscellaneous

   27

18.

 

DAMAGE BY FIRE, ETC.

   27

19.

 

WAIVER OF SUBROGATION

   29

20.

 

CONDEMNATION - EMINENT DOMAIN

   29

21.

 

DEFAULT

   30    

21.1

 

Conditions of Limitation - Re-entry - Termination

   30    

21.2

 

Intentionally Omitted

   31    

21.3

 

Damages - Termination

   31    

21.4

 

Fees and Expenses

   32    

21.5

 

Waiver of Redemption

   32    

21.6

 

Landlord’s Remedies Not Exclusive

   32    

21.7

 

Grace Period

   32

22.

 

END OF TERM - ABANDONED PROPERTY

   33

23.

 

SUBORDINATION

   33

24.

 

QUIET ENJOYMENT

   35

 

-v-



--------------------------------------------------------------------------------

25.

 

ENTIRE AGREEMENT — WAIVER — SURRENDER

   35    

25.1

 

Entire Agreement

   35    

25.2

 

Waiver by Landlord

   35    

25.3

 

Surrender

   36

26.

 

INABILITY TO PERFORM - EXCULPATORY CLAUSE

   36

27.

 

BILLS AND NOTICES

   37

28.

 

PARTIES BOUND — SEIZING OF TITLE

   37

29.

 

MISCELLANEOUS

   38    

29.1

 

Separability

   38    

29.2

 

Captions, etc.

   38    

29.3

 

Broker

   38    

29.4

 

Modifications

   38    

29.5

 

Arbitration

   38    

29.6

 

Governing Law

   38    

29.7

 

Assignment of Rents

   39    

29.8

 

Representation of Authority

   39    

29.9

 

Expenses Incurred by Landlord Upon Tenant Requests

   39    

29.10

 

Survival

   39    

29.11

 

Hazardous Materials

   39    

29.12

 

Security Deposit

   41    

29.13

 

Tenant's Option to Extend the Term of the Lease

   43    

29.14

 

Definition of Fair Market Rental Value

   43    

29.15

 

Parking

   44

EXHIBITS

            

Exhibit 1 Lease Data

        

Exhibit 2 Lease Plan

        

Exhibit 3 Plan of Complex

        

Exhibit 4 Landlord’s Work

        

Exhibit 5 Furniture and Equipment

        

Exhibit 6 List of Telecommunications Providers

        

Exhibit 7 Form of Letter of Credit

    

 

-vi-



--------------------------------------------------------------------------------

THIS INDENTURE OF LEASE made and entered into on the Execution Date as stated in
Exhibit 1 and between the Landlord and the Tenant named in Exhibit 1.

 

Landlord does hereby demise and lease to Tenant, and Tenant does hereby hire and
take from Landlord, the premises hereinafter mentioned and described
(hereinafter referred to as “premises”), upon and subject to the covenants,
agreements, terms, provisions and conditions of this Lease for the term
hereinafter stated:

 

1. REFERENCE DATA

 

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit.

 

2. DESCRIPTION OF DEMISED PREMISES

 

2.1 Demised Premises. The premises are that portion of the Building as described
in Exhibit 1 (as the same may from time to time be constituted after changes
therein, additions thereto and eliminations therefrom pursuant to rights of
Landlord hereinafter reserved) and is hereinafter referred to as “Building”,
substantially as shown hatched or outlined on the Lease Plan (Exhibit 2) hereto
attached and incorporated by reference as a part hereof.

 

2.2 Appurtenant Rights. Tenant shall have, as appurtenant to the premises,
rights to use in common, with others entitled thereto, subject to reasonable
rules from time to time made by Landlord of which Tenant is given notice; (a)
the common lobbies, hallways, stairways and elevators of the Building, serving
the premises in common with others, (b) common walkways necessary for access to
the Building, and (c) if the premises include less than the entire rentable area
of any floor, the common toilets and other common facilities of such floor; and
no other appurtenant rights or easements. Notwithstanding anything to the
contrary herein or in the Lease contained, Landlord has no obligation to allow
any particular telecommunication service provider to have access to the Building
or to Tenant’s premises, other than such providers listed on Exhibit 6, attached
hereto. With respect to any telecommunications service providers not listed on
Exhibit 6, if Landlord permits such access, Landlord may condition such access
upon the payment to Landlord by the service provider of fees assessed by
Landlord in its sole discretion.

 

2.3 Exclusions and Reservations. All the perimeter walls of the premises except
the inner surfaces thereof, any balconies (except to the extent same are shown
as part of the premises on the Lease Plan (Exhibit 2)), terraces or roofs
adjacent to the premises, and any space in or adjacent to the premises used for
shafts, stacks, pipes, conduits, wires and appurtenant fixtures, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, and the
use thereof, as well as the right of access through the premises for the
purposes of operation, maintenance, decoration and repair, are expressly
excluded from the premises and reserved to Landlord.

 

3. TERM OF LEASE

 

3.1 Definitions. As used in this Lease the words and terms which follow mean and
include the following:

 

(a) “Specified Commencement Date” - The date (as stated in Exhibit 1) on which
it is estimated that the premises will be ready for Tenant’s occupancy for its
use as stated in Exhibit 1.

 

(b) “Term Commencement Date” - If the “Term Commencement Date” is a date certain
agreed upon by the parties at the time of the execution of this Lease, such date
shall be inserted in Exhibit 1; otherwise, the “Term Commencement Date” is the
date on which the premises are ready for Tenant’s occupancy (as defined in
Article 4.2) for use as set forth in Exhibit 1. If the premises are not ready
for such occupancy but if, pursuant to permission therefor duly given by
Landlord, Tenant takes possession of the whole or any part of the premises for
use as set forth in Exhibit 1, “Term Commencement Date” shall be the date on
which Tenant takes such possession.

 

-1-



--------------------------------------------------------------------------------

(c) “Complex” shall be defined as all of the Building, the other buildings, and
the Common Areas serving such buildings, all located on the land (“Land”) shown
outlined on Exhibit 4.

 

(d) “Common Areas” shall be defined as the common walkways, accessways, and
parking facilities located on the Land, as the same may be changed, from time to
time.

 

3.2 Habendum. TO HAVE AND TO HOLD the premises for a term of years commencing on
the Term Commencement Date and ending on the Termination Date as stated in
Exhibit 1 or on such earlier date upon which said term may expire or be
terminated pursuant to any of the conditions of limitation or other provisions
of this Lease or pursuant to law (which date for the termination of the terms
hereof will hereafter be called “Termination Date”). Notwithstanding the
foregoing, if the Termination Date as stated in Exhibit 1 shall fall on other
than the last day of a calendar month, said Termination Date shall, at the
option of Landlord, be deemed to be the last day of the calendar month in which
said Termination Date occurs.

 

3.3 Declaration Fixing Term Commencement Date. As soon as may be after the
execution date hereof, each of the parties hereto agrees, upon demand of the
other party to join in the execution, in recordable form, of a statutory notice,
memorandum, etc. of lease and/or written declaration in which shall be stated
such Term Commencement Date and (if need be) the Termination Date. If this Lease
is terminated before the term expires, then upon Landlord’s request the parties
shall execute, deliver and record an instrument acknowledging such fact and the
date of termination of this Lease, and Tenant hereby appoints Landlord its
attorney-in-fact in its name and behalf to execute such instrument if Tenant
shall fail to execute and deliver such instrument after Landlord’s request
therefor within ten (10) days.

 

4. READINESS FOR OCCUPANCY - ENTRY BY TENANT PRIOR TO TERM COMMENCEMENT DATE

 

4.1 Completion Date - Delays. Subject to delay by causes beyond the reasonable
control of Landlord or caused by the action or inaction of Tenant, Landlord
shall use reasonable speed and diligence in the construction of the Building and
to have the premises ready for Tenant’s occupancy on the Specified Commencement
Date. The failure to have the premises ready for Tenant’s occupancy on the
Specified Commencement Date shall in no way affect the validity of this Lease or
the obligations of Tenant hereunder nor shall the same be construed in any way
to extend the term of this Lease. If the premises are not ready for Tenant’s
occupancy within the meaning of Article 4.2 hereof on the Specified Commencement
Date, Tenant shall not have any claim against Landlord, and Landlord shall have
no liability to Tenant, by reason thereof.

 

4.1A Tenant’s Termination Right. Notwithstanding the foregoing, if the Term
Commencement Date shall not have occurred on or before the Outside Date, as
hereinafter defined, then Tenant shall have the right, exercisable by a written
thirty (30) day termination notice given on or after the Outside Date, to
terminate the Lease. If the Term Commencement Date occurs on or before the
thirtieth (30th) day after Landlord receives such termination notice, Tenant’s
termination notice shall be deemed to be void and of no force or effect. If the
Term Commencement Date does not occur on or before such thirtieth (30th) day,
this Lease shall terminate and shall be of no further force or effect. For the
purposes hereof, the “Outside Date” shall be February 1, 2004, provided however,
that the Outside Date shall be extended by the length of any delays in
Landlord’s Work arising from causes beyond Landlord’s reasonable control (see
Article 26).

 

4.2 When Premises Deemed Ready. The premises shall be conclusively deemed ready
for Tenant’s occupancy as soon as Landlord’s Work, as defined in Article 4.2A
has been substantially completed by Landlord insofar as is practicable in view
of delays or defaults, if any, of Tenant or its

 

-2-



--------------------------------------------------------------------------------

contractors, as hereinafter specified, and the elevator, plumbing, air
conditioning and electric facilities are initially substantially available to
Tenant, in accordance with the obligations assumed by Landlord hereunder and, if
required by applicable law, a temporary or permanent certificate of occupancy
has been delivered by Landlord. The premises shall not be deemed to be unready
for Tenant’s occupancy or incomplete if only minor or insubstantial details of
construction, decoration or mechanical adjustments (which do not materially
interfere with Tenant’s intended use of the premises for the permitted use
hereunder) remain to be done in the premises or any part thereof, or if the
delay in the availability of the premises for occupancy is (i) due to special
work, changes, alterations or additions required or made by Tenant in the layout
or finish of the premises or any part thereof, (ii) caused in whole or in part
by Tenant through the delay of Tenant in submitting any plans and/or
specifications, supplying information, approving plans, specifications or
estimates, giving authorizations or otherwise or (iii) caused in whole or in
part by delay and/or default on the part of Tenant or its contractors including,
without limitation, the utility companies and other entities furnishing
communications, data processing or other service or equipment. If the premises
are deemed ready for Tenant’s occupancy, pursuant to the foregoing, (and the
term shall have commenced by reason thereof), but the premises are not in fact
actually ready for Tenant’s occupancy, Tenant shall not (except with Landlord’s
consent) be entitled to take possession of the premises for use as set forth in
Exhibit 1 until the premises are in fact actually ready for such occupancy.
Landlord’s architect’s certificate of substantial completion, as hereinabove
stated, given in good faith, or of any other facts pertinent to this Article 4.2
shall be deemed conclusive of the statements therein contained and binding upon
Tenant. Any of Landlord’s Work in the premises not fully completed on the Term
Commencement Date shall, except for long lead items, be so completed within
three (3) business days after the actual substantial completion of Landlord’s
Work.

 

4.2A Landlord’s Work. Except as set forth in this Article 4.2A, Tenant shall
lease the premises “as-is”, in the condition in which the premises are in as of
the Term Commencement Date, without any obligation on the part of Landlord to
prepare or construct the premises for Tenant’s occupancy and without any
representation or warranty by Landlord as to the condition of the premises or
the Building. Landlord shall, at Landlord’s cost, construct the premises
substantially in accordance with the plan attached hereto as Exhibit 4
(“Landlord’s Work”).

 

4.3 Tenant’s Response to Landlord’s Request . Tenant shall, within two (2)
business days after Tenant’s receipt of request therefor, respond to any
Landlord request for information, approvals, and authorizations to proceed in
connection with Landlord’s Work. Time is of the essence in respect of
preparation and submission of Tenant’s obligations under this Article 4.

 

4.4 Preparation of Premises.

 

(a) By Landlord. Except as is otherwise herein provided or as may be otherwise
approved by the Landlord, all work necessary to prepare the premises for
Tenant’s occupancy, including work to be performed at Tenant’s expense, shall be
performed by contractors employed by Landlord.

 

(b) By Tenant. Subject always to the provisions of Articles 4.2 and 4.3, if
Tenant engages any contractors to prepare the premises for Tenant’s occupancy,
Landlord will give Tenant reasonable advance notice of the date on which the
premises will be ready for such other contractors and a reasonable time will be
allowed from such date for doing the work to be performed by such other
contractors.

 

(c) If any work, including but not by way of limitation, installation of
built-in equipment by the manufacturer or distributor thereof, shall be
performed by contractors not employed by Landlord, Tenant shall take necessary
reasonable measures to the end that such contractor shall cooperate in all
reasonable ways with Landlord’s contractors to avoid any delay to the work being
performed by Landlord’s contractors or conflict in any other way with the
performance of such work.

 

-3-



--------------------------------------------------------------------------------

4.5 Cost of Materials. Tenant shall bear all other costs of preparing the
premises for its occupancy other than Landlord’s Work.

 

4.6 Tenants Delay - Additional Costs. If Tenant fails or omits to make timely
submission to Landlord of the layout and plans referred to in Article 4.3, or
other pertinent information, or delays in submitting any other plans or
specifications, or in supplying information, or in approving plans,
specifications or estimates, or in giving authorizations or fails to comply with
Section 4.4(c) hereof, or otherwise fails to honor or perform its obligations
under this Lease, any additional cost to Landlord in connection with the
completion of the premises in accordance with the terms of this Lease shall be
promptly paid by Tenant to Landlord if such additional cost is in whole or in
part the result of such failure, omission or delay of Tenant. For the purposes
of the next preceding sentence, the expression “additional cost to Landlord”
shall mean the cost over and above such cost as would have been the aggregate
cost to Landlord of completing the premises in accordance with the terms of this
Lease had there been no such failure, omission or delay. Nothing contained in
this Article 4.6 shall limit or qualify or prejudice any other covenants,
agreements, terms, provisions and conditions contained in this Lease, including,
but not limited to Article 4.2.

 

4.7 Entry by Tenant Prior to Term Commencement Date. With Landlord’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed, Tenant shall have the right to enter the premises prior to the Term
Commencement Date, during normal business hours and without payment of rent, to
perform such work or decoration as is to be performed by, or under the direction
or control of, Tenant and as is otherwise in compliance with the terms of this
Lease. Such right of entry shall be deemed a license from Landlord to Tenant,
and any entry thereunder shall be at the risk of Tenant.

 

4.8 Conclusiveness of Landlord’s Performance. Tenant shall be conclusively
deemed to have agreed that Landlord has performed all of its obligations under
this Article 4 unless not later than the end of the second calendar month next
beginning after the Term Commencement Date Tenant shall give Landlord written
notice specifying the respects in which Landlord has not performed any such
obligation.

 

Notwithstanding the foregoing, with respect to latent defects in any portion of
Landlord’s Work, Tenant shall be conclusively deemed to have agreed that
Landlord has performed all of its obligations under this Article 4 unless, not
later than the date eleven (11) months after the date Landlord substantially
completes Landlord’s Work, Tenant shall give written notice to Landlord
specifying the respects in which Landlord has not performed any such obligation.

 

4.9 Tenant Payments of Construction Cost. Landlord shall have the same rights
and remedies which Landlord has upon the nonpayment of Yearly Rent and other
charges due under this Lease for nonpayment of any amounts which Tenant is
required to pay to Landlord or Landlord’s contractor in connection with the
construction and initial preparation of the premises (including, without
limitation, any amounts which Tenant is required to pay in accordance with
Articles 4.5 and 4.6 hereof) or in connection with any construction in the
premises performed for Tenant by Landlord, Landlord’s contractor or any other
person, firm or entity after the Term Commencement Date.

 

4.10 Furniture, Fixtures and Equipment. Tenant shall have the right, during the
term of this Lease, to use the Furniture and Equipment (“Furniture and
Equipment”) listed on Exhibit 5 to this Lease. Tenant shall take the Furniture
and Equipment in the same condition in which the Furniture and Equipment as of
the Term Commencement Date, without any representation or warranty by Landlord
to Tenant as to the condition of the Furniture and Equipment. Tenant’s shall:
(i) maintain the Furniture and Equipment in the same condition in which it is
delivered to Tenant, reasonable wear and tear and damage caused by fire or other
casualty excepted; (ii) not remove from the premises or alter any item of
Furniture and Equipment; (iii) obtain and maintain property insurance
(“Furniture and Equipment Insurance”), with an insurance company reasonably
acceptable to Landlord, for 100% of the replacement value of the Furniture and
Equipment, throughout the term of this Lease, naming both Landlord and Tenant as
additional insured parties; (iv) deliver to Landlord, prior to the commencement
of the term of this Lease, evidence, in form

 

-4-



--------------------------------------------------------------------------------

reasonably satisfactory to Landlord, that the Furniture and Equipment Insurance
is in full force and effect; and (v) at the end of the term of the Lease,
deliver the Furniture and Equipment to Landlord in the same condition in which
it is delivered to Tenant, reasonable wear and tear and damage caused by fire or
other casualty excepted.

 

5. USE OF PREMISES

 

5.1 Permitted Use. Tenant shall continuously during the term hereof occupy and
use the premises only for the purposes as stated in Exhibit 1 and for no other
purposes. Service and utility areas (whether or not a part of the premises)
shall be used only for the particular purpose for which they were designed.
Without limiting the generality of the foregoing, Tenant agrees that it shall
not use the premises or any part thereof, or permit the premises or any part
thereof to be used for the preparation or dispensing of food, whether by vending
machines or otherwise. Notwithstanding the foregoing, but subject to the other
terms and provisions of this Lease, Tenant may, with Landlord’s prior written
consent, which consent shall not be unreasonably withheld, install at its own
cost and expense so-called hot-cold water fountains, coffee makers, microwave
ovens and so-called Dwyer refrigerator-sink-stove combinations for the
preparation of beverages and foods, provided that no cooking, frying, etc., are
carried on in the premises to such extent as requires special exhaust venting,
Tenant hereby acknowledging that the Building is not engineered to provide any
such special venting.

 

5.2 Prohibited Uses. Notwithstanding any other provision of this Lease, Tenant
shall not use, or suffer or permit the use or occupancy of, or suffer or permit
anything to be done in or anything to be brought into or kept in or about the
premises or the Building or any part thereof (including, without limitation, any
materials appliances or equipment used in the construction or other preparation
of the premises and furniture and carpeting): (i) which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or
otherwise applicable to or binding upon the premises; (ii) for any unlawful
purposes or in any unlawful manner; (iii) which, in the reasonable judgment of
Landlord shall in any way (a) impair the appearance or reputation of the
Building; or (b) impair, interfere with or otherwise diminish the quality of any
of the Building services or the proper and economic heating, cleaning,
ventilating, air conditioning or other servicing of the Building; or premises,
or with the use or occupancy of any of the other areas of the Building, or
occasion discomfort, inconvenience or annoyance, or injury or damage to any
occupants of the premises or other tenants or occupants of the Building; or (iv)
which is inconsistent with the maintenance of the Building as an office building
of the first class in the quality of its maintenance, use, or occupancy. Tenant
shall not install or use any electrical or other equipment of any kind which, in
the reasonable judgment of Landlord, might cause any such impairment,
interference, discomfort, inconvenience, annoyance or injury.

 

5.3 Licenses and Permits. If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business, and if the
failure to secure such license or permit would in any way affect Landlord, the
premises, the Building or Tenant’s ability to perform any of its obligations
under this Lease, Tenant, at Tenant’s expense, shall duly procure and thereafter
maintain such license and submit the same to inspection by Landlord. Tenant, at
Tenant’s expense, shall at all times comply with the terms and conditions of
each such license or permit. Tenant shall furnish all data and information to
governmental authorities and Landlord as required in accordance with legal,
regulatory, licensing or other similar requirements as they relate to Tenant’s
use or occupancy of the premises or the Building.

 

6. RENT

 

During the term of this Lease the Yearly Rent and other charges, at the rate
stated in Exhibit 1, shall be payable by Tenant to Landlord by monthly payments,
as stated in Exhibit 1, in advance and without demand on the first day of each
month for and in respect of such month. Notwithstanding the foregoing, Tenant’s
obligation to pay Yearly Rent, Operating Expense Excess, and Tax Excess shall
not commence to accrue until the Rent Commencement Date. Notwithstanding the
provisions of the next preceding sentence, Tenant shall pay the first monthly
installment of rent on the execution of this Lease. If, by reason of any

 

-5-



--------------------------------------------------------------------------------

provisions of this Lease, the rent reserved hereunder shall commence or
terminate on any day other than the first day of a calendar month, the rent for
such calendar month shall be prorated. The rent shall be payable to Landlord or,
if Landlord shall so direct in writing, to Landlord’s agent or nominee, in
lawful money of the United States which shall be legal tender for payment of all
debts and dues, public and private, at the time of payment, at the office of the
Landlord or such place as Landlord may designate, and the rent and other charges
in all circumstances shall be payable without any setoff or deduction
whatsoever. Rental and any other sums due hereunder not paid on or before the
date due shall bear interest for each month or fraction thereof from the due
date until paid computed at the annual rate of five percentage points over the
so-called prime rate then currently from time to time charged to its most
favored corporate customers by the largest national bank (N.A.) located in the
city in which the Building is located, or at any applicable lesser maximum
legally permissible rate for debts of this nature.

 

7. RENTABLE AREA

 

Total Rentable Area of the premises, the Building and the Complex are agreed to
be the amounts set forth in Exhibit 1.

 

8. SERVICES FURNISHED BY LANDLORD

 

8.1 Electric Current.

 

(a) As stated in Exhibit 1, Landlord will either furnish to Tenant, as an
incident of this Lease, electric current for the operation of lighting fixtures,
the 120-volt electrical outlets initially installed in the premises and Tenant
will reimburse Landlord for the cost of such electric current as measured by a
separate submeter or checkmeter currently installed to service the premises, as
hereinafter set forth, or Landlord will require Tenant to contract with the
company supplying electric current for the purchase and obtaining by Tenant of
electric current directly from such company to be billed directly to, and paid
for by, Tenant.

 

(b) If Landlord is providing electric current to Tenant, as aforesaid, then
Tenant shall reimburse Landlord for the entire cost of such electric current as
follows:

 

  1. Commencing as of the Term Commencement Date and continuing until the
procedures set forth in Paragraph 2 of this Article 8.1(b) are effected, Tenant
shall pay to Landlord at the same time and in the same manner that it pays its
monthly payments of Yearly Rent hereunder, estimated payments (i.e., based upon
Landlord’s reasonable estimate) on account of Tenant’s obligation to reimburse
Landlord for electricity consumed in the premises.

 

  2. Periodically after the Term Commencement Date, Landlord shall determine the
actual cost of electricity consumed by Tenant in the premises (i.e. by reading
Tenant’s sub-meter and by applying an electric rate which shall not exceed the
retail rate which would have been payable by Tenant had Tenant obtained electric
services directly from the utility company providing electric current to
Landlord. If the total of Tenant’s estimated monthly payments on account of such
period is less than the actual cost of electricity consumed in the premises
during such period, Tenant shall pay the difference to Landlord when billed
therefor. If the total of Tenant’s estimated monthly payments on account of such
period is greater than the actual cost of electricity consumed in the premises
during such period, Tenant may credit the difference against its next
installment of rental or other charges due hereunder.

 

-6-



--------------------------------------------------------------------------------

  3. After each adjustment, as set forth in Paragraph 2 above, the amount of
estimated monthly payments on account of Tenant’s obligation to reimburse
Landlord for electricity in the premises shall be adjusted based upon the actual
cost of electricity consumed during the immediately preceding period.

 

(c) If Landlord is furnishing Tenant electric current hereunder, Landlord, at
any time, at its option and upon not less than thirty (30) days’ prior written
notice to Tenant, may discontinue such furnishing of electric current to the
premises; and in such case Tenant shall contract with the company supplying
electric current for the purchase and obtaining by Tenant of electric current
directly from such company. In the event Tenant itself contracts for electricity
with the supplier, pursuant to Landlord’s option as above stated, Landlord shall
(i) permit its risers, conduits and feeders to the extent available, suitable
and safely capable, to be used for the purpose of enabling Tenant to purchase
and obtain electric current directly from such company, (ii) without cost or
charge to Tenant, make such alterations and additions to the electrical
equipment and/or appliances in the Building as such company shall specify for
the purpose of enabling Tenant to purchase and obtain electric current directly
from such company, and (iii) at Landlord’s expense, furnish and install in or
near the premises any necessary metering equipment used in connection with
measuring Tenant’s consumption of electric current and Tenant, at Tenant’s
expense, shall maintain and keep in repair such metering equipment.

 

(d) Whether or not Landlord is furnishing electric current to Tenant, if Tenant
shall require electric current for use in the premises in excess of such
reasonable quantity to be furnished for such use as hereinabove provided and if
(i) in Landlord’s reasonable judgment, Landlord’s facilities are inadequate for
such excess requirements or (ii) such excess use shall result in an additional
burden on the Building air conditioning system and additional cost to Landlord
on account thereof then, as the case may be, (x) Landlord upon written request
and at the sole cost and expense of Tenant, will furnish and install such
additional wire, conduits, feeders, switchboards and appurtenances as reasonably
may be required to supply such additional requirements of Tenant if current
therefor be available to Landlord, provided that the same shall be permitted by
applicable laws and insurance regulations and shall not cause damage to the
Building or the premises or cause or create a dangerous or hazardous condition
or entail excessive or unreasonable alterations or repairs or interfere with or
disturb other tenants or occupants of the Building or (y) Tenant shall reimburse
Landlord for such additional cost, as aforesaid.

 

(e) Landlord, at Tenant’s expense and upon Tenant’s request, shall purchase and
install, during normal business hours, all replacement lamps of types generally
commercially available (including, but not limited to, incandescent and
fluorescent) used in the premises.

 

(f) Landlord shall not in any way be liable or responsible to Tenant for any
loss, damage or expense which Tenant may sustain or incur if the quantity,
character, or supply of electrical energy is changed or is no longer available
or suitable for Tenant’s requirements.

 

(g) Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, and will promptly advise Landlord of
any other alteration or addition to such electrical equipment and/or appliances.

 

8.2 Water. Landlord shall furnish hot and cold water for ordinary premises,
cleaning, toilet, lavatory and drinking purposes. If Tenant requires, uses or
consumes water for any purpose other than for the aforementioned purposes,
Landlord may (i) assess a reasonable charge for the additional water so used or
consumed by Tenant or (ii) install a water meter and thereby measure Tenant’s
water consumption for all purposes. In the latter event, Landlord shall pay the
cost of the meter and the cost of installation thereof and shall keep said meter
and installation equipment in good working order and repair. Tenant agrees to
pay for water consumed, as shown on said meter, together with the sewer charge
based on said meter charges, as

 

-7-



--------------------------------------------------------------------------------

and when bills are rendered, and on default in making such payment Landlord may
pay such charges and collect the same from Tenant. All piping and other
equipment and facilities for use of water outside the building core will be
installed and maintained by Landlord at Tenant’s sole cost and expense.

 

8.3 Elevators and Heat.

 

Landlord at its expense shall: (i) provide necessary elevator facilities (which
may be manually or automatically operated, either or both, as Landlord may from
time to time elect) on Mondays through Fridays, excepting legal holidays, from
8:00 a.m. to 6:00 p.m. and on Saturdays, excepting legal holidays, from 8:00
a.m. to 1:00 p.m. (called “business days”) and have one elevator in operation
available for Tenant’s use, non-exclusively, together with others having
business in the Building, at all other times; (ii) furnish heat (substantially
equivalent to that being furnished in comparably aged similarly equipped office
buildings in the same city) to the premises during the normal heating season on
business days; and (iii) cause the common areas of the Building to be cleaned on
business days (i.e., Monday through Friday) in a manner consistent with cleaning
standards generally prevailing in the office buildings in the City of Cambridge.

 

8.4 Air Conditioning. Landlord shall through the air conditioning equipment of
the Building furnish to and distribute in the premises air conditioning as
normal seasonal changes may require on business days during the hours as
aforesaid in Article 8.3 when air conditioning may reasonably be required for
the comfortable occupancy of the premises by Tenant. Tenant agrees to lower and
close the blinds or drapes when necessary because of the sun’s position,
whenever the air conditioning system is in operation, and to cooperate fully
with Landlord with regard to, and to abide by all the reasonable regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the air conditioning system. The air conditioning system referred
to in this Article 8.4 shall be capable of maintaining a temperature range that
is reasonably standard for buildings of similar class, size, age and location.

 

8.5 Additional Heat and Air Conditioning Services.

 

(a) Landlord will use reasonable efforts upon reasonable advance written notice
from Tenant of its requirements in that regard, to furnish additional heat or
air conditioning services to the premises on days and at times other than as
above provided.

 

(b) Tenant will pay to Landlord a reasonable charge (i) for any such additional
heat or air conditioning service required by Tenant.

 

8.6 Additional Air Conditioning Equipment. In the event Tenant requires
additional air conditioning for business machines, meeting rooms or other
special purposes, or because of occupancy or excess electrical loads, any
additional air conditioning units, chillers, condensers, compressors, ducts,
piping and other equipment, such additional air conditioning equipment will be
installed, but only if, in Landlord’s reasonable judgment, the same will not
cause damage or injury to the Building or create a dangerous or hazardous
condition or entail excessive or unreasonable alterations, repairs or expense or
interfere with or disturb other tenants. At Landlord’s sole election, such
equipment will either be installed:

 

(a) by Landlord at Tenant’s expense and Tenant shall reimburse Landlord in such
an amount as will compensate it for the cost incurred by it in operating,
maintaining, repairing and replacing, if necessary, such additional air
conditioning equipment; or

 

(b) by Tenant, subject to Landlord’s prior approval of Tenant’s plans and
specifications for such work. In such event: (i) such equipment shall be
maintained, repaired and replaced by Tenant at Tenant’s sole cost and expense,
and (ii) throughout the term of this Lease, Tenant shall, at Tenant’s sole cost
and expense, purchase and maintain a service contract for such equipment from a
service provider approved by Landlord. Tenant shall obtain Landlord’s prior
written approval, which shall not be unreasonably withheld, of both the form of
service contract and of the service provider.

 

-8-



--------------------------------------------------------------------------------

8.7 Repairs. Except as otherwise provided in Articles 18 and 20, and subject to
Tenant’s obligations in Article 14, Landlord shall keep and maintain the roof,
exterior walls, structural floor slabs, columns, elevators, public stairways and
corridors, public lavatories, equipment (including, without limitation,
sanitary, electrical, heating, air conditioning, or other systems) and other
common facilities of both the Building and the Common Areas in good condition
and repair. Landlord shall keep the paved portions of the Common Areas
reasonably free of ice and snow.

 

8.8 Interruption or Curtailment of Services. A. When necessary by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary to be
made, or of difficulty or inability in securing supplies or labor, or of
strikes, or of any other cause beyond the reasonable control of Landlord,
whether such other cause be similar or dissimilar to those hereinabove
specifically mentioned until said cause has been removed, Landlord reserves the
right to interrupt, curtail, stop or suspend (i) the furnishing of heating,
elevator, air conditioning, and cleaning services and (ii) the operation of the
plumbing and electric systems. Landlord shall exercise reasonable diligence to
eliminate the cause of any such interruption, curtailment, stoppage or
suspension, but there shall be no diminution or abatement of rent or other
compensation due from Landlord to Tenant hereunder, nor shall this Lease be
affected or any of the Tenant’s obligations hereunder reduced, and the Landlord
shall have no responsibility or liability for any such interruption,
curtailment, stoppage, or suspension of services or systems.

 

B. Notwithstanding anything to the contrary in this Lease contained, if the
premises shall lack any service which Landlord is required to provide hereunder
(thereby rendering the premises or a portion thereof untenantable) so that, for
the Landlord Service Interruption Cure Period, as hereinafter defined, the
continued operation in the ordinary course of Tenant’s business is materially
adversely affected and if Tenant ceases to use the affected portion of the
premises during the period of untenantability as the direct result of such lack
of service, then, provided that Tenant ceases to use the affected portion of the
premises during the entirety of the Landlord Service Interruption Cure Period
and that such untenantability and Landlord’s inability to cure such condition is
not caused by the fault or neglect of Tenant or Tenant’s agents, employees or
contractors or causes beyond Landlord’s reasonable control, Yearly Rent,
Operating Expense Share and Tax Share shall thereafter be abated in proportion
to such untenantability until the day such condition is completely corrected.
For the purposes hereof, the “Landlord Service Interruption Cure Period” shall
be defined as five (5) consecutive business days after Landlord’s receipt of
written notice from Tenant of the condition causing untenantability in the
premises.

 

C. The provisions of Paragraph B of this Article 8.8 shall not apply in the
event of untenantability caused by fire or other casualty, or taking (see
Articles 18 and 20).

 

D. Notwithstanding anything to the contrary in this Lease contained, in the
event that the premises lack any service which Landlord is required to provide
hereunder or electric current thereby rendering the premises or any material
portion thereof untenantable, the untenantability of which substantially
adversely affects the continued operation in the ordinary course of Tenant’s
business, and (i) if such untenantability continues for ninety (90) consecutive
days after Landlord’s receipt of written notice of such condition from Tenant,
and (ii) such untenantability is not caused by the fault or neglect of Tenant,
or Tenant’s agents, employees, or contractors, then, provided that Tenant ceases
to use the affected portion of the premises during the entire period of such
untenantability, Tenant shall have the right to terminate this Lease exercisable
by giving Landlord a written termination notice as follows. This Lease shall
terminate as of the date ten (10) days after Landlord’s receipt of Tenant’s
notice, unless Landlord shall have cured such condition on or before such tenth
day.

 

8.9 Energy Conservation. Notwithstanding anything to the contrary in this
Article 8 or in this Lease contained, Landlord may institute, and Tenant shall
comply with, such reasonable policies,

 

-9-



--------------------------------------------------------------------------------

programs and measures as may be necessary, required, or expedient for the
conservation and/or preservation of energy or energy services, or as may be
necessary or required to comply with applicable codes, rules regulations or
standards.

 

8.10 Miscellaneous. Other than air conditioning, all services provided by
Landlord to Tenant are based upon an assumed maximum premises population of one
person per two hundred (200) square feet of Total Rentable Area, which limit
Tenant shall in no event exceed.

 

9. ESCALATION

 

9.1 Definitions. As used in this Article 9, the words and terms which follow
mean and include the following:

 

(a) “Operating Year” shall mean a calendar year in which occurs any part of the
term of this Lease.

 

(b) “Tenant’s Proportionate Building Share” shall be the figure as stated in
Exhibit 1. Tenant’s Proportionate Building Share is the ratio of the Total
Rentable Area of the premises to the aggregate Total Rentable Area of the
Building.

 

(c) “Tenant’s Proportionate Common Area Share” shall initially be the figure as
stated in Exhibit 1. Tenant’s Proportionate Common Area Share is the ratio of
the Total Rentable Area of the premises to the aggregate Total Rentable Area,
from time to time, of all buildings within the Complex which have been completed
and for which a certificate of occupancy has been issued. As additional
buildings are completed within the Complex, Tenant’s Proportionate Common Area
Share shall be adjusted to equal the then current ratio of the Total Rentable
Area of the premises to the aggregate Total Rentable Area within the Complex
which is then completed and as to which a certificate of occupancy is issued.

 

(d) “Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Building and the Common Areas of the Complex and
upon any personal property of Landlord used in the operation thereof, or
Landlord’s interest in the Building, the Common Areas, or such personal
property; charges, fees and assessments for transit, housing, police, fire or
other governmental services or purported benefits to the Building and/or the
Common Areas; service or user payments in lieu of taxes; and any and all other
taxes, levies, betterments, assessments and charges arising from the ownership,
leasing, operating, use or occupancy of the Building, the Common Areas or based
upon rentals derived therefrom, which are or shall be imposed by National,
State, Municipal or other authorities. As of the Execution Date, “Taxes” shall
not include any franchise, rental, income or profit tax, capital levy or excise,
provided, however, that any of the same and any other tax, excise, fee, levy,
charge or assessment, however described, that may in the future be levied or
assessed as a substitute for or an addition to, in whole or in part, any tax,
levy or assessment which would otherwise constitute “Taxes,” whether or not now
customary or in the contemplation of the parties on the Execution Date of this
Lease, shall constitute “Taxes,” but only to the extent calculated as if the
Complex is the only real estate owned by Landlord. “Taxes” shall also include
expenses of tax abatement or other proceedings contesting assessments or levies.
The parties acknowledge that, as of the Execution Date, Taxes are based upon
several separate tax bills affecting the Complex. Taxes shall be allocated by
Landlord, in Landlord’s reasonable judgment, among the Building (the portion of
Taxes allocable to the Building being referred to herein as “Building Taxes”),
the other buildings of the Complex, and the Common Areas (the portion of Taxes
allocable to the Common Areas being referred to herein as “Common Area Taxes”).

 

(e) “Tax Period” shall be any fiscal/tax period in respect of which Taxes are
due and payable to the appropriate governmental taxing authority, any portion of
which period occurs during the term of this Lease, the first such Period being
the one in which the Term Commencement Date occurs.

 

-10-



--------------------------------------------------------------------------------

(f) “Operating Costs”:

 

  (1) Definition of Operating Costs. “Operating Costs” shall mean all costs
incurred and expenditures of whatever nature made by Landlord in the operation
and management, for repair and replacements, cleaning and maintenance of the
Building, the Complex, and the Common Areas of the Complex including, without
limitation, vehicular and pedestrian passageways related to the Complex, related
equipment, facilities and appurtenances, elevators, cooling and heating
equipment. In the event that Landlord or Landlord’s managers or agents perform
services for the benefit of the Complex off-site which would otherwise be
performed on-site (e.g., accounting), the cost of such services shall be
reasonably allocated among the properties benefiting from such service and shall
be included in Operating Costs. Operating Costs shall include, without
limitation, those categories of “Specifically Included Operating Costs,” as set
forth below, but shall not include “Excluded Costs,” as hereinafter defined.

 

  (2) Definition of Excluded Costs. “Excluded Costs” shall be defined as,
subject to Subparagraph (3) below, such portion of expenditures as are not
properly chargeable against income, and the following:

 

  (a) any costs of renovating or otherwise improving space for tenants or other
occupants of the Building;

 

  (b) any costs in connection with an expansion of the Total Rentable Area of
the Building;

 

  (c) to the extent that any Operating Costs are incurred in connection with any
building or improvement in the Complex, other than the Building, such costs
shall be allocated by Landlord, on a reasonable basis, among the properties to
which such costs relate;

 

  (d) any cost of reconstruction or other work occasioned by fire, windstorm, or
by any casualty insured, or required to be insured, against hereunder, or by the
exercise of the right of eminent domain, except to the extent of any so-called
“deductible” amount under policies of insurance maintained therefor by Landlord;

 

  (e) any leasing costs and related advertising and promotional expenditures;
commissions, attorneys’ fees, costs and disbursements; and any expenses in
connection with negotiations or disputes with tenants, other occupants, or
prospective tenants or other occupants;

 

  (f) any cost of services or utilities that are provided by Landlord to
tenants, for which tenants are required to make separate payment to Landlord;

 

  (g) any expenses in connection with services or other benefits of a type which
are not provided to Tenant, but which are provided to another tenant or
occupant;

 

  (h) any penalties or damages incurred due to violation by Landlord of the
terms and conditions of any lease;

 

  (i) any charges under any service, maintenance, management or other contract
or agreement made with an affiliate of Landlord or any person or party otherwise
directly or indirectly related to Landlord, but only to the extent that the
amount of such payment exceeds competitive costs of the same item if furnished
or provided by an unrelated person or party;

 

-11-



--------------------------------------------------------------------------------

  (j) any interest or principal on debt, except to the extent included in annual
charge-off for a permitted capital expenditure; fixed or percentage rent or
amortization payments payable under any ground or underlying leases;

 

  (k) any of Landlord’s general overhead not directly connected with the
management/operation of the Building or the Complex;

 

  (l) any compensation paid to employees or other persons in connection with
commercial concessions operated by Landlord;

 

  (m) any items or services for which Tenant or any tenant specifically
reimburses Landlord or pays third persons (other than through Operating Cost
pass-through provisions similar to this Article 9);

 

  (n) any fines or penalties incurred due to any violation by Landlord of any
governmental rule or authority;

 

  (o) any increases in premium for any insurance maintained by Landlord
resulting from the extra-hazardous activities of Landlord or other tenants; or

 

  (p) any costs of maintenance, repairs or replacements required because of the
gross negligence or willful misconduct of Landlord, its officers, directors,
servants, agents, employees or contractors.

 

  (3) Capital Expenditures.

 

(i) Replacements. If, during the term of this Lease, Landlord shall replace any
capital items or make any capital expenditures (collectively called “capital
expenditures”) the total amount of which is not properly includible in Operating
Costs for the Operating Year in which they were made, there shall nevertheless
be included in such Operating Costs and in Operating Costs for each succeeding
Operating Year the amount, if any, by which the Annual Charge-Off (determined as
hereinafter provided) of such capital expenditure (less insurance proceeds, if
any, collected by Landlord by reason of damage to, or destruction of the capital
item being replace) exceeds the Annual Charge-Off of the capital expenditure for
the item being replaced.

 

(ii) New Capital Items. If a new capital item is acquired which does not replace
another capital item which was worn out, has become obsolete, etc., then there
shall be included in Operating Costs for each Operating Year in which and after
such capital expenditure is made the Annual Charge-Off of such capital
expenditure.

 

(iii) Annual Charge-Off. “Annual Charge-Off” shall be defined as the annual
amount of principal and interest payments which would be required to repay a
loan (“Capital Loan”) in equal monthly installments over the Useful Life, as
hereinafter defined, of the capital item in question on a direct reduction basis
at an annual interest rate equal to the Capital Interest Rate, as hereinafter
defined, where the initial principal balance is the cost of the capital item in

 

-12-



--------------------------------------------------------------------------------

question. Notwithstanding the foregoing, if Landlord reasonably concludes on the
basis of engineering estimates that a particular capital expenditure will effect
savings in Building operating expenses including, without limitation,
energy-related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the Annual Charge-Off of such capital
expenditure computed as aforesaid, then and in such events, the Annual
Charge-Off shall be increased to an amount equal to the Projected Annual
Savings; and in such circumstances, the increased Annual Charge-Off (in the
amount of the Projected Annual Savings) shall be made for such period of time as
it would take to fully amortize the cost of the capital item in question,
together with interest thereon at the Capital Interest Rate as aforesaid, in
equal monthly payments, each in the amount of one-twelfth (1/12th) of the
Projected Annual Savings, with such payments being applied first to interest and
the balance to principal.

 

(iv) Useful Life. “Useful Life” shall be reasonably determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item.

 

(v) Capital Interest Rate. “Capital Interest Rate” shall be defined as an annual
rate of either one percentage point over the AA Bond rate (Standard & Poor’s
corporate composite or, if unavailable, its equivalent) as reported in the
financial press at the time the capital expenditure is made or, if the capital
item is acquired through third-party financing, then the actual (including
fluctuating) rate paid by Landlord in financing the acquisition of such capital
item.

 

(4) Specifically Included Categories of Operating Costs. Operating Costs shall
include, but not be limited to, the following:

 

Taxes (other than real estate taxes): Sales, Federal Social Security,
Unemployment and Old Age Taxes and contributions and State Unemployment taxes
and contributions accruing to and paid by the Landlord on account of all
employees of Landlord and/or Landlord’s managing agent, who are employed in,
about or on account of the Complex, except that taxes levied upon the net income
of the Landlord and taxes withheld from employees, and “Taxes” as defined in
Article 9.1(d) shall not be included herein.

 

Water: All charges and rates connected with water supplied to the Building and
related sewer use charges.

 

Heat and Air Conditioning: All charges connected with heat and air conditioning
supplied to the Building.

 

Wages: Wages and cost of all employee benefits of all employees of the Landlord
and/or Landlord’s managing agent who are employed in, about or on account of the
Building.

 

Cleaning: The cost of labor and material for cleaning the Building, surrounding
areaways and windows in the Building.

 

Elevator Maintenance: All expenses for or on account of the upkeep and
maintenance of all elevators in the Building.

 

Management Fee: The cost of professional management of the Building.

 

-13-



--------------------------------------------------------------------------------

Administrative Costs: The cost of office expense, including, without limitation,
rent, business supplies and equipment.

 

Electricity: The cost of all electric current for the operation of any machine,
appliance or device used for the operation of the premises and the Building,
including the cost of electric current for the elevators, lights, air
conditioning and heating, but not including electric current which is paid for
directly to the utility by the user/tenant in the Building. (If and so long as
Tenant is billed directly by the electric utility for its own consumption as
determined by its separate meter, or billed directly by Landlord as determined
by a check meter, then Operating Costs shall include only Building and public
area electric current consumption and not any demised premises electric current
consumption. Wherever separate metering is unlawful, prohibited by utility
company regulation or tariff or is otherwise impracticable, relevant consumption
figures for the purposes of this Article 9 shall be determined by fair and
reasonable allocations and engineering estimates made by Landlord. Furthermore,
if and to the extent that the Operating-Costs-in-the-Base-Year figure shall
include any component representing the cost to the Landlord of electric current
supplied to any tenant’s premises under so-called “rent-inclusion” lease
arrangements, then if such cost is eliminated from Operating Costs in an
Operating Year in accordance with the foregoing provisions, the figure for
Operating Costs in the Base Year for the purposes of this Article 9 shall
likewise be reduced by the amount for such cost component.)

 

Insurance, etc.: Fire, casualty, liability, rent loss and such other insurance
as may from time to time be required by lending institutions on first-class
office buildings in the City or Town wherein the Building is located and all
other expenses customarily incurred in connection with the operation and
maintenance of first-class office buildings in the City or Town wherein the
Building is located including, without limitation, insurance deductible amounts
and rental costs associated with the Building’s management office.

 

(5) Definitions of Building Operating Costs and Common Area Operating Costs.
“Building Operating Costs” shall be defined as the amount of Operating Costs
allocable to the Building in any Operating Year. “Common Area Operating Costs”
shall be defined as the amount of Operating Costs allocable to the Common Areas
in any Operating Year. All Operating Costs incurred by Landlord in respect of
the Complex shall be allocated, in Landlord’s reasonable judgment, among the
Building, the other buildings of the Complex, and the Common Areas.

 

9.2 Tax Share. Commencing as of the Rent Commencement Date and continuing
thereafter with respect to each Tax Year occurring during the term of the Lease,
Tenant shall pay to Landlord, with respect to any Tax Period, the sum of: (x)
Tenant’s Proportionate Building Share of Building Taxes for such Tax Period,
plus (y) Tenant’s Proportionate Common Share of Common Area Taxes for such Tax
Period, such sum being hereinafter referred to as “Tax Share”. Tax Share shall
be due when billed by Landlord. In implementation and not in limitation of the
foregoing, Tenant shall remit to Landlord pro rata monthly installments on
account of projected Tax Share, calculated by Landlord on the basis of the most
recent Tax data or budget available. If the total of such monthly remittances on
account of any Tax Period is greater than the actual Tax Share for such Tax
Period, Tenant may credit the difference against the next installment of rental
or other charges due to Landlord hereunder. If the total of such remittances is
less than the actual Tax Share for such Tax Period, Tenant shall pay the
difference to Landlord when billed therefor.

 

Appropriate credit against Tax Share shall be given for any refund obtained by
reason of a reduction in any Taxes by the Assessors or the administrative,
judicial or other governmental agency responsible therefor. The original
computations, as well as reimbursement or payments of additional charges, if
any, or allowances, if any, under the provisions of this Article 9.2 shall be
based on the original

 

-14-



--------------------------------------------------------------------------------

assessed valuations with adjustments to be made at a later date when the tax
refund, if any, shall be paid to Landlord by the taxing authorities.
Expenditures for legal fees and for other similar or dissimilar expenses
incurred in obtaining the tax refund may be charged against the tax refund
before the adjustments are made for the Tax Period.

 

9.3 Operating Expense Share. Commencing as of the Rent Commencement Date and
continuing thereafter with respect to each Operating Year occurring during the
term of the Lease, Tenant shall pay to Landlord, with respect to any Operating
Year, the sum of: (x) Tenant’s Proportionate Building Share of Building
Operating Costs for such Operating Year, plus (y) Tenant’s Proportionate Common
Share of Common Operating Costs for such Operating Year, such sum being
hereinafter referred to as “Operating Expense Share”. In implementation and not
in limitation of the foregoing, Tenant shall remit to Landlord pro rata monthly
installments on account of projected Operating Expense Share, calculated by
Landlord on the basis of the most recent Operating Costs data or budget
available. If the total of such monthly remittances on account of any Operating
Year is greater than the actual Operating Expense Share for such Operating Year,
Tenant may credit the difference against the next installment of rent or other
charges due to Landlord hereunder. If the total of such remittances is less than
actual Operating Expense Share for such Operating Year, Tenant shall pay the
difference to Landlord when billed therefor.

 

9.4 Part Years. If the Rent Commencement Date or the Termination Date occurs in
the middle of an Operating Year or Tax Period, Tenant shall be liable for only
that portion of the Operating Expense or Tax Share, as the case may be, in
respect of such Operating Year or Tax Period represented by a fraction the
numerator of which is the number of days of the herein term after the Rent
Commencement Date which falls within the Operating Year or Tax Period and the
denominator of which is three hundred sixty-five (365), or the number of days in
said Tax Period, as the case may be.

 

9.5 Effect of Taking. In the event of any taking of the Building or the land
upon which it stands under circumstances whereby this Lease shall not terminate
under the provisions of Article 20 then, Tenant’s Proportionate Building Share
and Tenant’s Proportionate Common Area Share shall be adjusted appropriately to
reflect the proportion of the premises and/or the Building remaining after such
taking.

 

9.6 Tenant’s Right to Audit. Subject to the provisions of this Article 9.6,
Tenant shall have the right, at Tenant’s cost and expense, to examine all
documentation and calculations prepared in the determination of Operating
Expense Share:

 

  1. Such documentation and calculation shall be made available to Tenant at the
offices where Landlord keeps such records during normal business hours within a
reasonable time after Landlord receives a written request from Tenant to make
such examination.

 

  2. Tenant shall have the right to make such examination no more than once in
respect of any period in which Landlord has given Tenant a statement of the
actual amount of Operating Costs.

 

  3. Any request for examination in respect of any Operating Year may be made no
more than ninety (90) days after Landlord advises Tenant of the actual amount of
Operating Costs in respect of such period.

 

  4. Such examination may be made only by a national recognized independent
certified public accounting firm who is not paid on a contingent fee basis.

 

  5. As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
acceptable to Landlord, agreeing to keep confidential any information which it
discovers about Landlord or the Building in connection with such examination.
Without limiting the foregoing, such examiners shall be required to agree that
they will not represent any other tenant in the Building or the Complex with
respect to Operating Costs.

 

-15-



--------------------------------------------------------------------------------

9.7 Survival. Any obligations under this Article 9 which shall not have been
paid at the expiration or sooner termination of the term of this Lease shall
survive such expiration and shall be paid when and as the amount of same shall
be determined to be due.

 

10. CHANGES OR ALTERATIONS BY LANDLORD

 

Landlord reserves the right, exercisable by itself or its nominee, at any time
and from time to time without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor or otherwise
affecting Tenant’s obligations under this Lease, to make such changes,
alterations, additions, improvements, repairs or replacements in or to: (i) the
Building (including the premises) and the fixtures and equipment thereof, (ii)
the street entrances, halls, passages, elevators, escalators, and stairways of
the Building, and (iii) the Common Areas, and facilities located therein, as
Landlord may deem necessary or desirable, and to change the arrangement and/or
location of entrances or passageways, doors and doorways, and corridors,
elevators, stairs, toilets, or other public parts of the Building and/or the
Common Areas, provided, however, that there be no unreasonable obstruction of
the right of access to, or unreasonable interference with the use and enjoyment
of, the premises by Tenant. Nothing contained in this Article 10 shall be deemed
to relieve Tenant of any duty, obligation or liability of Tenant with respect to
making any repair, replacement or improvement or complying with any law, order
or requirement of any governmental or other authority. Landlord reserves the
right to adopt and at any time and from time to time to change the name or
address of the Building. Landlord shall provide Tenant reasonable prior notice
of any such change in name or address. Neither this Lease nor any use by Tenant
shall give Tenant any right or easement for the use of any door, passage,
concourse, walkway or parking area within the Building or in the Common Areas,
and the use of such doors, passages, concourses, walkways, parking areas and
such conveniences may be regulated or discontinued at any time and from time to
time by Landlord without notice to Tenant and without affecting the obligation
of Tenant hereunder or incurring any liability to Tenant therefor, provided,
however, that there be no unreasonable obstruction of the right of access to, or
unreasonable interference with the use of the premises by Tenant.

 

If at any time any windows of the premises are temporarily closed or darkened
for any reason whatsoever including but not limited to, Landlord’s own acts,
Landlord shall not be liable for any damage Tenant may sustain thereby and
Tenant shall not be entitled to any compensation therefor nor abatements of rent
nor shall the same release Tenant from its obligations hereunder nor constitute
an eviction.

 

11. FIXTURES, EQUIPMENT AND IMPROVEMENTS—REMOVAL BY TENANT

 

All fixtures, equipment, improvements and appurtenances attached to or built
into the premises prior to or during the term, whether by Landlord at its
expense or at the expense of Tenant (either or both) or by Tenant (other than
trade fixtures and moveable equipment installed by Tenant) shall be and remain
part of the premises and shall not be removed by Tenant during or at the end of
the term unless Landlord otherwise elects to require Tenant to remove such
fixtures, equipment, improvements and appurtenances, in accordance with Articles
12 and/or 22 of the Lease. All electric, telephone wires (but not handsets or
other equipment), telegraph, communication, radio, plumbing, heating and
sprinkling systems, fixtures and outlets, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment, shall be deemed to be
included in such fixtures, equipment, improvements and appurtenances, whether or
not attached to or built into the premises. Where not built into the premises,
all removable electric fixtures, carpets, drinking or tap water facilities,
furniture, or trade fixtures, laboratory equipment or business equipment or
Tenant’s inventory or stock in trade shall not be deemed to be included in such
fixtures, equipment, improvements and appurtenances and may be, and upon the
request of Landlord will be, removed by Tenant upon the condition that such
removal shall not materially damage the premises or the Building and that the
cost of repairing any damage to the premises or the Building arising from
installation or such removal shall be paid by Tenant.

 

-16-



--------------------------------------------------------------------------------

12. ALTERATIONS AND IMPROVEMENTS BY TENANT

 

Tenant shall make no alterations, decorations, installations, removals,
additions or improvements in or to the premises without Landlord’s prior written
consent made by contractors or mechanics approved by Landlord. No installations
or work shall be undertaken or begun by Tenant until: (i) Landlord has approved
written plans and specifications and a time schedule for such work; (ii) Tenant
has made provision for either written waivers of liens from all contractors,
laborers and suppliers of materials for such installations or work, the filing
of lien bonds on behalf of such contractors, laborers and suppliers, or other
appropriate protective measures approved by Landlord; and (iii) with respect to
any work, the cost of which exceeds $100,000.00, Tenant has procured appropriate
surety payment and performance bonds. Notwithstanding the foregoing, Tenant
shall have the right, without obtaining Landlord’s prior written consent, to
make interior decorations within the premises which are not visible outside of
the premises, provided that Tenant gives Landlord at least fifteen (15) business
days prior written notice of such work. No amendments or additions to such plans
and specifications shall be made without the prior written consent of Landlord.
Landlord’s consent and approval required under this Article 12 shall not be
unreasonably withheld. Landlord’s approval is solely given for the benefit of
Landlord and neither Tenant nor any third party shall have the right to rely
upon Landlord’s approval of Tenant’s plans for any purpose whatsoever. Without
limiting the foregoing, Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Landlord shall have
no liability or responsibility for any claim, injury or damage alleged to have
been caused by the particular materials, whether building standard or
non-building standard, appliances or equipment selected by Tenant in connection
with any work performed by or on behalf of Tenant in the premises including,
without limitation, furniture, carpeting, copiers, laser printers, computers and
refrigerators. Any such work, alterations, decorations, installations, removals,
additions and improvements shall be done at Tenant’s sole expense and at such
times and in such manner as Landlord may from time to time designate. If Tenant
shall make any alterations, decorations, installations, removals, additions or
improvements then Landlord may elect to require the Tenant at the expiration or
sooner termination of the term of this Lease to restore the premises to
substantially the same condition as existed at the Term Commencement Date.
Tenant shall pay, as an additional charge, the entire increase in real estate
taxes on the Building which shall, at any time prior to or after the Term
Commencement Date, result from or be directly attributable to any alteration,
addition or improvement to the premises made by or for the account of Tenant.

 

13. TENANT’S CONTRACTORS—MECHANICS’ AND OTHER LIENS—STANDARD OF TENANT’S
PERFORMANCE—COMPLIANCE WITH LAWS

 

Whenever Tenant shall make any alterations, decorations, installations,
removals, additions or improvements in or to the premises—whether such work be
done prior to or after the Term Commencement Date—Tenant will strictly observe
the following covenants and agreements:

 

(a) Tenant agrees that it will not, either directly or indirectly, use any
contractors and/or materials if their use will create any difficulty, whether in
the nature of a labor dispute or otherwise, with other contractors and/or labor
engaged by Tenant or Landlord or others in the construction, maintenance and/or
operation of the Building or any part thereof.

 

(b) In no event shall any material or equipment be incorporated in or added to
the premises, so as to become a fixture or otherwise a part of the Building, in
connection with any such alteration, decoration, installation, addition or
improvement which is subject to any lien, charge, mortgage or other encumbrance
of any kind whatsoever or is subject to any security interest or any form of
title

 

-17-



--------------------------------------------------------------------------------

retention agreement. No installations or work shall be undertaken or begun by
Tenant until (i) Tenant has made provision for written waiver of liens from all
contractors, laborers and suppliers of materials for such installations or work,
and taken other appropriate protective measures approved by Landlord; and (ii)
Tenant has procured appropriate surety payment and performance bonds which shall
name Landlord as an additional obligee and has filed lien bond(s) (in
jurisdictions where available) on behalf of such contractors, laborers and
suppliers. Any mechanic’s lien filed against the premises or the Building for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be discharged by Tenant within ten (10) days thereafter, at
Tenant’s expense by filing the bond required by law or otherwise. If Tenant
fails so to discharge any lien, Landlord may do so at Tenant’s expense and
Tenant shall reimburse Landlord for any expense or cost incurred by Landlord in
so doing within fifteen (15) days after rendition of a bill therefor.

 

(c) All installations or work done by Tenant shall be at its own expense and
shall at all times comply with (i) laws, rules, orders and regulations of
governmental authorities having jurisdiction thereof; (ii) orders, rules and
regulations of any Board of Fire Underwriters, or any other body hereafter
constituted exercising similar functions, and governing insurance rating
bureaus; (iii) Rules and Regulations of Landlord; and (iv) plans and
specifications prepared by and at the expense of Tenant theretofore submitted to
and approved by Landlord.

 

(d) Tenant shall procure all necessary permits before undertaking any work in
the premises; do all of such work in a good and workmanlike manner, employing
materials of good quality and complying with all governmental requirements; and
defend, save harmless, exonerate and indemnify Landlord from all injury, loss or
damage to any person or property occasioned by or growing out of such work.
Tenant shall cause contractors employed by Tenant to carry Worker’s Compensation
Insurance in accordance with statutory requirements, Automobile Liability
Insurance and, naming Landlord as an additional insured, Commercial General
Liability Insurance covering such contractors on or about the premises in the
amounts stated in Article 15 hereof or in such other reasonable amounts as
Landlord shall require and to submit certificates evidencing such coverage to
Landlord prior to the commencement of such work.

 

14. REPAIRS BY TENANT—FLOOR LOAD

 

14.1 Repairs by Tenant. Tenant shall keep all and singular the premises neat and
clean (including periodic rug shampoo and waxing of tiled floors and cleaning of
blinds and drapes) and in such repair, order and condition as the same are in on
the Term Commencement Date or may be put in during the term hereof, reasonable
use and wearing thereof and damage by fire or by other casualty excepted. Tenant
shall be solely responsible for the proper maintenance of all equipment and
appliances operated by Tenant, including, without limitation, copiers, laser
printers, computers and refrigerators. Tenant shall be responsible for
janitorial services to be provided to any bathrooms located within the premises.
Tenant shall make, as and when needed as a result of misuse by, or neglect or
improper conduct of, Tenant or Tenant’s servants, employees, agents,
contractors, invitees, or licensees or otherwise, all repairs in and about the
premises necessary to preserve them in such repair, order and condition, which
repairs shall be in quality and class equal to the original work. Landlord may
elect, at the expense of Tenant, to make any such repairs or to repair any
damage or injury to the Building or the premises caused by moving property of
Tenant in or out of the Building, or by installation or removal of furniture or
other property, or by misuse by, or neglect, or improper conduct of, Tenant or
Tenant’s servants, employees, agents, contractors, or licensees. Notwithstanding
the foregoing, Tenant shall not be responsible for any damage or repairs
required due to the negligence of Landlord or its agents.

 

14.2 Floor Load—Heavy Machinery. Tenant shall not place a load upon any floor of
the premises exceeding the floor load per square foot of area which such floor
was designed to carry and which is allowed by law. Landlord reserves the right
to prescribe the weight and position of all business machines and mechanical
equipment, including safes, which shall be placed so as to distribute the
weight. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in

 

-18-



--------------------------------------------------------------------------------

settings sufficient in Landlord’s judgment to absorb and prevent vibration,
noise and annoyance. Tenant shall not move any safe, heavy machinery, heavy
equipment, freight, bulky matter, or fixtures into or out of the Building
without Landlord’s prior written consent. If such safe, machinery, equipment,
freight, bulky matter or fixtures requires special handling, Tenant agrees to
employ only persons holding a Master Rigger’s License to do said work, and that
all work in connection therewith shall comply with applicable laws and
regulations. Any such moving shall be at the sole risk and hazard of Tenant and
Tenant will defend, indemnify and save Landlord harmless against and from any
liability, loss, injury, claim or suit resulting directly or indirectly from
such moving. Proper placement of all such business machines, etc., in the
premises shall be Tenant’s responsibility.

 

15. INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

15.1 General Liability Insurance. Tenant shall procure, and keep in force and
pay for Commercial General Liability Insurance insuring Tenant on an occurrence
basis against all claims and demands for personal injury liability (including,
without limitation, bodily injury, sickness, disease, and death) or damage to
property which may be claimed to have occurred from and after the time Tenant
and/or its contractors enter the premises in accordance with Article 4 of this
Lease, of not less than Two Million ($2,000,000) Dollars in the event of
personal injury to any number of persons or damage to property, arising out of
any one occurrence, and from time to time thereafter shall be not less than such
higher amounts, if procurable, as may be reasonably required by Landlord and are
customarily carried by responsible similar tenants in the City or Town wherein
the Building is located.

 

15.2 Certificates of Insurance. Such insurance shall be effected with insurers
approved by Landlord, such approval not be unreasonably withheld, authorized to
do business in the State wherein the Building is situated under valid and
enforceable policies wherein Tenant names Landlord and Landlord’s managing agent
as additional insureds. Such insurance shall provide that it shall not be
canceled or modified without at least thirty (30) days’ prior written notice to
each insured named therein. On or before the time Tenant and/or its contractors
enter the premises in accordance with Articles 4 and 14 of this Lease and
thereafter not less than fifteen (15) days prior to the expiration date of each
expiring policy, original copies of the policies provided for in Article 15.1
issued by the respective insurers, or certificates of such policies setting
forth in full the provisions thereof and issued by such insurers together with
evidence satisfactory to Landlord of the payment of all premiums for such
policies, shall be delivered by Tenant to Landlord and certificates as aforesaid
of such policies shall upon request of Landlord, be delivered by Tenant to the
holder of any mortgage affecting the premises.

 

15.3 General. Tenant will save Landlord, its agents and employees, harmless and
will exonerate, defend and indemnify Landlord, its agents and employees, from
and against any and all claims, liabilities or penalties asserted by or on
behalf of any person, firm, corporation or public authority arising from the
Tenant’s breach of the Lease or:

 

(a) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the premises on account of or based upon the
act, omission, fault, negligence or misconduct of any person whomsoever (except
to the extent the same is caused by Landlord, its agents, contractors or
employees);

 

(b) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring elsewhere (other than on the premises) in or
about the Building (and, in particular, without limiting the generality of the
foregoing, on or about the elevators, stairways, public corridors, sidewalks,
concourses, arcades, malls, galleries, vehicular tunnels, approaches, areaways,
roof, or other appurtenances and facilities used in connection with the Building
or premises) arising out of the use or occupancy of the Building or premises by
the Tenant, or by any person claiming by, through or under Tenant, or on account
of or based upon the act, omission, fault, negligence or misconduct of Tenant,
its agents, employees or contractors; and

 

-19-



--------------------------------------------------------------------------------

(c) On account of or based upon (including monies due on account of) any work or
thing whatsoever done (other than by Landlord or its contractors, or agents or
employees of either) on the premises during the term of this Lease and during
the period of time, if any, prior to the Term Commencement Date that Tenant may
have been given access to the premises.

 

(d) Tenant’s obligations under this Article 15.3 shall be insured either under
the Commercial General Liability Insurance required under Article 15.1, above,
or by a contractual insurance rider or other coverage; and certificates of
insurance in respect thereof shall be provided by Tenant to Landlord upon
request.

 

15.3A Landlord’s Indemnity of Tenant.. Landlord, subject to the limitations on
Landlord’s liability contained elsewhere in this Lease, will save Tenant, its
agents and employees, harmless and to defend, exonerate and indemnify Tenant
from and against any and all claims, liabilities, or penalties asserted by or on
behalf of any third party for damage to property or injuries to persons
sustained or occurring in the Building (and, in particular, without limiting the
generality of the foregoing, on or about the elevators, stairways, public
corridors, sidewalks, concourses, arcades, malls, galleries, vehicular tunnels,
approaches, areaways, roof, or other appurtenances and facilities used in
connection with the Building or the premises) to the extent arising from the
negligence or willful misconduct of Landlord or Landlord’s agents, employees or
contractors.

 

15.4 Property of Tenant. In addition to and not in limitation of the foregoing,
Tenant covenants and agrees that, to the maximum extent permitted by law, all
merchandise, furniture, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the premises or Building, in the public corridors, or on the
sidewalks, areaways and approaches adjacent thereto, shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever no
part of said damage or loss shall be charged to, or borne by, Landlord.

 

15.5 Bursting of Pipes, etc. Landlord shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, air contaminants or emissions, electricity, electrical or electronic
emanations or disturbance, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances, equipment or plumbing works or from the
roof, street or sub-surface or from any other place or caused by dampness,
vandalism, malicious mischief or by any other cause of whatever nature, unless
caused by or due to the negligence of Landlord, its agents, servants or
employees, and then only after (i) notice to Landlord of the condition claimed
to constitute negligence and (ii) the expiration of a reasonable time after such
notice has been received by Landlord without Landlord having taken all
reasonable and practicable means to cure or correct such condition; and pending
such cure or correction by Landlord, Tenant shall take all reasonably prudent
temporary measures and safeguards to prevent any injury, loss or damage to
persons or property. In no event shall Landlord be liable for any loss, the risk
of which is covered by Tenant’s insurance or is required to be so covered by
this Lease; nor shall Landlord or its agents be liable for any such damage
caused by other tenants or persons in the Building or caused by operations in
construction of any private, public, or quasi-public work; nor shall Landlord be
liable for any latent defect in the premises or in the Building.

 

15.6 Repairs and Alterations—No Diminution of Rental Value. A. Except as
otherwise provided in Article 18, there shall be no allowance to Tenant for
diminution of rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to Tenant arising from any repairs,
alterations, additions, replacements or improvements made by Landlord, or any
related work, Tenant or others in or to any portion of the Building or premises
or any property adjoining the Building, or in or to fixtures, appurtenances, or
equipment thereof, or for failure of Landlord or others to make any repairs,
alterations, additions or improvements in or to any portion of the Building, or
of the premises, or in or to the fixtures, appurtenances or equipment thereof.

 

-20-



--------------------------------------------------------------------------------

B. Notwithstanding anything to the contrary in this Lease contained, if due to
any such repairs, alterations, replacements, or improvements made by Landlord or
if due to Landlord’s failure to make any repairs, alterations, or improvements
required to be made by Landlord, any portion of the premises becomes
untenantable so that for the Premises Untenantability Cure Period, as
hereinafter defined, the continued operation in the ordinary course of Tenant’s
business is materially adversely affected, then, provided that Tenant ceases to
use the affected portion of the premises during the entirety of the Premises
Untenantability Cure Period by reason of such untenantability, and that such
untenantability and Landlord’s inability to cure such condition is not caused by
the fault or neglect of Tenant or Tenant’s agents, employees or contractors or
causes beyond Landlord’s reasonable control, Yearly Rent, Operating Expense
Share and Tax Share shall thereafter be abated in proportion to such
untenantability until the day such condition is completely corrected. For the
purposes hereof, the “Premises Untenantability Cure Period” shall be defined as
five (5) consecutive business days after Landlord’s receipt of written notice
from Tenant of the condition causing untenantability in the premises.

 

C. The provisions of Paragraph B of this Article 15.6 shall not apply in the
event of untenantability caused by fire or other casualty, or taking (see
Articles 18 and 20).

 

D. Notwithstanding anything to the contrary herein contained, if due to such
repairs, alterations, replacements or improvements made by Landlord or if due to
Landlord’s failure to make any repairs, alterations or improvements required to
be made by Landlord, any material portion of the premises becomes untenantable
for a period of eighty (80) consecutive days after Landlord’s receipt of written
notice of such condition from Tenant, then, provided that Tenant ceases to use
the affected portion of the premises during the entire period of such
untenantability, such untenantability and Landlord’s inability to cure such
condition is not caused by the fault or neglect of Tenant, or Tenant’s agents,
employees or contractors, then Tenant may terminate this Lease by giving
Landlord written notice as follows:

 

  (a) Said notice shall be given after said eighty (80) day period.

 

  (b) Said notice shall set forth an effective date which is not earlier than
ten (10) days after Landlord receives said notice.

 

  (c) If said condition is remedied on or before said effective date, said
notice shall have no further force and effect.

 

  (d) If said condition is not remedied on or before said effective date for any
reason other then Tenant’s fault, as aforesaid, the Lease shall terminate as of
said effective date, and the Yearly Rent, escalations and other charges due
under the Lease shall be apportioned as of said effective date.

 

16. ASSIGNMENT, MORTGAGING AND SUBLETTING

 

A. Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted, nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred, voluntarily, by operation of law
or otherwise, and that neither the premises, nor any part thereof will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied, or permitted to be used or occupied, or utilized for desk
space or for mailing privileges, by anyone other than Tenant, or for any use or
purpose other than as stated in Exhibit 1, or be sublet, or offered or
advertised for subletting. Notwithstanding the foregoing, it is hereby expressly
understood and agreed however, if Tenant is a corporation, that the assignment
or transfer of this Lease, and the term and estate hereby granted, to any
subsidiary of Tenant, any corporation or other entity into which Tenant is
merged or with which Tenant is consolidated, or which corporation or other
entity acquires all of the stock of Tenant or all or substantially al of the
assets of Tenant, which corporation or other entity shall have a net worth at
least equal to that of Tenant immediately prior to such merger, consolidation or
acquisition (such corporation or other entity being hereinafter called
“Assignee”), shall be permitted without the prior written

 

-21-



--------------------------------------------------------------------------------

consent of Landlord, if, and upon the express condition that Assignee and Tenant
shall promptly execute, acknowledge and deliver to Landlord an agreement
(“Assumption Agreement”) in form and substance satisfactory to Landlord whereby
Assignee shall agree to be independently bound by and upon all the covenants,
agreements, terms, provisions and conditions set forth in this Lease on the part
of Tenant to be performed, and whereby Assignee shall expressly agree that the
provisions of this Article 16 shall, notwithstanding such assignment or
transfer, continue to be binding upon it with respect to all future assignments
and transfers (other than to future Assignees of such Assignee).

 

B. Notwithstanding anything to the contrary in the Lease contained:

 

  1. Tenant shall, prior to offering or advertising the premises, or any portion
thereof for sublease or assignment (other than to an Assignee) give Landlord a
Recapture Offer, as hereinafter defined.

 

  2. For the purposes hereof a “Recapture Offer” shall be defined as a notice in
writing from Tenant to Landlord which:

 

  (a) States that Tenant desires to sublet the premises, or a portion thereof,
or to assign its interest in this Lease.

 

  (b) Identifies the affected portion of the premises (“Recapture Premises”).

 

  (c) Identifies the period of time (“Recapture Period”) during which Tenant
proposes to sublet the Recapture Premises or to assign its interest in the
Lease.

 

  (d) Offers to Landlord to terminate the Lease in respect of the Recapture
Premises (in the case of a proposed assignment of Tenant’s interest in the Lease
or a subletting for the remainder of the term of the Lease) or to suspend the
term of the Lease pro tanto in respect of the Recapture Period (i.e. the term of
the Lease in respect of the Recapture Premises shall be terminated during the
Recapture Period and Tenant’s rental obligations shall be reduced in proportion
to the ratio of the Total Rentable Area of the Recapture Premises to the Total
Rentable Area of the premises then demised to Tenant).

 

  3. Landlord shall have thirty (30) days to accept a Recapture Offer. If
Landlord does not timely give written notice to Tenant accepting a Recapture
Offer, then Landlord agrees that it will not unreasonably withhold or delay its
consent to a sublease of the Recapture Premises for the Recapture Period, or an
assignment of Tenant’s interest in the Lease, as the case may be, to a Qualified
Transferee, as hereinafter defined.

 

  4. For the purposes hereof, a “Qualified Transferee” shall be defined as a
person, firm or corporation which, in Landlord’s reasonable opinion:

 

  (a) is financially responsible and of good reputation;

 

  (b) is engaged in a business, the functional aspects of which, with respect to
the premises, are similar to the use of other premises made by other office
space tenants in the Building; and

 

-22-



--------------------------------------------------------------------------------

  (c) is not a tenant of premises in the Complex.

 

  5. Notwithstanding anything to the contrary in this Paragraph B contained:

 

  (a) If Tenant is in default of its obligations under the Lease at the time
that it makes the aforesaid offer to Landlord, such default shall be deemed to
be a “reasonable” reason for Landlord withholding its consent to any proposed
subletting or assignment; and

 

  (b) If Tenant does not enter into a sublease with a subtenant (or an
assignment to an assignee, as the case may be) approved by Landlord, as
aforesaid, on or before the date which is one hundred twenty (120) days after
the earlier of: (x) the expiration of said thirty (30) day period, or (y) the
date that Landlord notifies Tenant that Landlord will not accept Tenant’s offer
to terminate or suspend the Lease, then Landlord shall have the right
arbitrarily to withhold its consent to any subletting or assignment proposed to
be entered into by Tenant after the expiration of said one hundred twenty (120)
day period unless Tenant again offers, in accordance with this Paragraph B,
either to terminate or to suspend the Lease in respect of the portion of the
premises proposed to be sublet (or in respect of the entirety of the premises in
the event of a proposed assignment, as the case may be). If Tenant shall make
any subsequent offers to terminate or suspend the Lease pursuant to this
Paragraph B, any such subsequent offers shall be treated in all respects as if
it is Tenant’s first offer to suspend or terminate the Lease pursuant to this
Paragraph B, provided that the period of time Landlord shall have in which to
accept or reject such subsequent offer shall be thirty (30) days.

 

  6. Notwithstanding anything to the contrary herein contained, Tenant shall
have no right, under this Paragraph B hereof, prior to the date one (1) year
after the Term Commencement Date. Without limiting the foregoing, Tenant shall
have no right to give Landlord a Recapture Offer prior to the date one (1) year
after the Term Commencement Date.

 

  7. No subletting or assignment shall relieve Tenant of its primary obligation
as party-Tenant hereunder, nor shall it reduce or increase Landlord’s
obligations under the Lease.

 

  8. The provisions of this Article 16B shall not apply to an assignment to an
Assignee permitted under Article 16A.

 

C. If Tenant is an individual who uses and/or occupies the premises with
partners, or if Tenant is a partnership, then:

 

(i) Each present and future partner shall be personally bound by and upon all of
the covenants, agreements, terms, provisions and conditions set forth in this
Lease on the part of Tenant to be performed; and

 

-23-



--------------------------------------------------------------------------------

(ii) In confirmation of the foregoing, Landlord may (but without being required
to do so) request (and Tenant shall duly comply) that Tenant, at the time that
Tenant admits any new partner to its partnership, shall require each such new
partner to execute an agreement in form and substance satisfactory to Landlord
whereby such new partner shall agree to be personally bound by and upon all of
the covenants, agreements, terms, provisions and conditions of this Lease on the
part of Tenant to be performed, without regard to the time when such new partner
is admitted to partnership or when any obligations under any such covenants,
etc., accrue.

 

D. The listing of any name other than that of Tenant, whether on the doors of
the premises or on the Building directory, or otherwise, shall not operate to
vest in any such other person, firm or corporation any right or interest in this
Lease or in the premises or be deemed to effect or evidence any consent of
Landlord, it being expressly understood that any such listing is a privilege
extended by Landlord revocable at will by written notice to Tenant.

 

E. If this Lease be assigned, or if the premises or any part thereof be sublet
or occupied by anybody other than Tenant, Landlord may, at any time and from
time to time, collect rent and other charges from the assignee, subtenant or
occupant, and apply the net amount collected to the rent and other charges
herein reserved then due and thereafter becoming due, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, subtenant or occupant as a tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. Any consent by Landlord to a particular
assignment or subletting shall not in any way diminish the prohibition stated in
the first sentence of this Article 16 or the continuing liability of the Tenant
named on Exhibit 1 as the party Tenant under this Lease. No assignment or
subletting shall affect the purpose for which the premises may be used as stated
in Exhibit 1.

 

F. Notwithstanding anything to the contrary herein contained, Tenant shall have
the right, without obtaining Landlord’s consent and without giving Landlord a
Recapture Offer, to assign its interest in this Lease and to sublease the
premises, or any portion thereof, to an Affiliated Entity, as hereinafter
defined, so long as such entity remains in such relationship to Tenant, and
provided that prior to or simultaneously with such assignment or sublease, such
Affiliated Entity executes and delivers to Landlord an Assumption Agreement, as
hereinabove defined. For the purposes hereof, an “Affiliated Entity” shall be
defined as any entity which is controlled by, is under common control with, or
which controls Tenant. For the purposes hereof, control shall mean the direct or
indirect ownership of more than fifty (50%) percent of the beneficial interest
of the entity in question.

 

G. In the event of an assignment of this Lease or a sublease of the premises or
any portion thereof to anyone other than an Affiliated Entity or an Assignee,
Tenant shall pay to Landlord fifty (50%) percent of any Net Sublease Profits (as
defined below), payable in accordance with the following. In the case of an
assignment of this Lease, “Net Sublease Profit”: (1) shall be defined as a lump
sum in the amount (if any) by which any consideration paid by the assignee in
consideration of or as an inducement to Tenant to make said assignment exceeds
the reasonable attorneys’ fees, construction costs and brokerage fees incurred
by Tenant in order to effect such assignment (collectively, “Sublease
Expenses”), and (2) shall be payable concurrently with the payment to be made by
the assignee to Tenant. In the case of a sublease, “Net Sublease Profit”: (3)
shall be defined as a monthly amount equal to the amount by which the sublease
rent and other charges payable by the subtenant to Tenant under the sublease
exceed the sum of the rent and other charges payable under this Lease for the
premises or allocable to the sublet portion thereof, plus a monthly amount equal
to the Sublease Expenses divided by the number of months in the term of the
sublease, and (4) shall be payable on a monthly basis concurrently with the
subtenant’s payment of rent to Tenant under the sublease.

 

-24-



--------------------------------------------------------------------------------

17. MISCELLANEOUS COVENANTS

 

Tenant covenants and agrees as follows:

 

17.1 Rules and Regulations. Tenant will faithfully observe and comply with the
Rules and Regulations, if any, annexed hereto and such other and further
reasonable Rules and Regulations as Landlord hereafter at any time or from time
to time may make and may communicate in writing to Tenant, which in the
reasonable judgment of Landlord shall be necessary for the reputation, safety,
care or appearance of the Building, or the preservation of good order therein,
or the operation or maintenance of the Building, or the equipment thereof, or
the comfort of tenants or others in the Building, provided, however, that in the
case of any conflict between the provisions of this Lease and any such
regulations, the provisions of this Lease shall control, and provided further
that nothing contained in this Lease shall be construed to impose upon Landlord
any duty or obligation to enforce the Rules and Regulations or the terms,
covenants or conditions in any other lease as against any other tenant and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, contractors, visitors, invitees or
licensees.

 

17.2 Access to Premises—Shoring. Tenant shall: (i) permit Landlord to erect, use
and maintain pipes, ducts and conduits in and through the premises, provided the
same do not materially reduce the floor area or materially adversely affect the
appearance thereof; (ii) upon prior oral notice (except that no notice shall be
required in emergency situations), permit Landlord and any mortgagee of the
Building or the Building and land or of the interest of Landlord therein, and
any lessor under any ground or underlying lease, and their representatives, to
have free and unrestricted access to and to enter upon the premises at all
reasonable hours for the purposes of inspection or of making repairs,
replacements or improvements in or to the premises or the Building or equipment
(including, without limitation, sanitary, electrical, heating, air conditioning
or other systems) or of complying with all laws, orders and requirements of
governmental or other authority or of exercising any right reserved to Landlord
by this Lease (including the right during the progress of any such repairs,
replacements or improvements or while performing work and furnishing materials
in connection with compliance with any such laws, orders or requirements to take
upon or through, or to keep and store within, the premises all necessary
materials, tools and equipment); and (iii) permit Landlord, at reasonable times,
to show the premises during ordinary business hours to any existing or
prospective mortgagee, ground lessor, space lessee, purchaser, or assignee of
any mortgage, of the Building or of the Building and the land or of the interest
of Landlord therein, and during the period of 12 months next preceding the
Termination Date to any person contemplating the leasing of the premises or any
part thereof. If, during the last month of the term, Tenant shall have removed
all or substantially all of Tenant’s property therefrom, Landlord may
immediately enter and alter, renovate and redecorate the premises, without
elimination or abatement of rent, or incurring liability to Tenant for any
compensation, and such acts shall have no effect upon this Lease. If Tenant
shall not be personally present to open and permit an entry into the premises at
any time when for any reason an entry therein shall be necessary or permissible,
Landlord or Landlord’s agents may enter the same by a master key, or may
forcibly enter the same, without rendering Landlord or such agents liable
therefor (if during such entry Landlord or Landlord’s agents shall accord
reasonable care to Tenant’s property), and without in any manner affecting the
obligations and covenants of this Lease. Provided that Landlord shall incur no
additional expense thereby, Landlord shall exercise its rights of access to the
premises permitted under any of the terms and provisions of this Lease in such
manner as to minimize to the extent practicable interference with Tenant’s use
and occupation of the premises. If an excavation shall be made upon land
adjacent to the premises or shall be authorized to be made, Tenant shall afford
to the person causing or authorized to cause such excavation, license to enter
upon the premises for the purpose of doing such work as said person shall deem
necessary to preserve the Building from injury or damage and to support the same
by proper foundations without any claims for damages or indemnity against
Landlord, or diminution or abatement of rent.

 

17.3 Accidents to Sanitary and Other Systems. Tenant shall give to Landlord
prompt notice of any fire or accident in the premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,

 

-25-



--------------------------------------------------------------------------------

heating and air conditioning or other systems located in, or passing through,
the premises. Except as otherwise provided in Articles 18 and 20, and subject to
Tenant’s obligations in Article 14, such damage or defective condition shall be
remedied by Landlord with reasonable diligence, but if such damage or defective
condition was caused by Tenant or by the employees, licensees, contractors or
invitees of Tenant, the cost to remedy the same shall be paid by Tenant. In
addition, all reasonable costs incurred by Landlord in connection with the
investigation of any notice given by Tenant shall be paid by Tenant if the
reported damage or defective condition was caused by Tenant or by the employees,
licensees, contractors, or invitees of Tenant. Except as set forth in Articles
8.8 and 15.6, Tenant shall not be entitled to claim any eviction from the
premises or any damages arising from any such damage or defect unless the same
(i) shall have been occasioned by the negligence of the Landlord, its agents,
servants or employees and (ii) shall not, after notice to Landlord of the
condition claimed to constitute negligence, have been cured or corrected within
a reasonable time after such notice has been received by Landlord; and in case
of a claim of eviction unless such damage or defective condition shall have
rendered the premises untenantable and they shall not have been made tenantable
by Landlord within a reasonable time.

 

17.4 Signs, Blinds and Drapes. Tenant shall put no signs in any part of the
Building. No signs or blinds may be put on or in any window or elsewhere if
visible from the exterior of the Building, nor may the building standard drapes
or blinds be removed by Tenant. Tenant may hang its own drapes, provided that
they shall not in any way interfere with the building standard drapery or blinds
or be visible from the exterior of the Building and that such drapes are so hung
and installed that when drawn, the building standard drapery or blinds are
automatically also drawn. Any signs or lettering in the public corridors or on
the doors shall conform to Landlord’s building standard design. Neither
Landlord’s name, nor the name of the Building or any Center, Office Park or
other Park of which the Building is a part, or the name of any other structure
erected therein shall be used without Landlord’s consent in any advertising
material (except on business stationery or as an address in advertising matter),
nor shall any such name, as aforesaid, be used in any undignified, confusing,
detrimental or misleading manner.

 

17.5 Estoppel Certificate. Tenant shall at any time and from time to time upon
not less than ten (10) days’ prior written notice by Landlord to Tenant,
execute, acknowledge and deliver to Landlord a statement in writing certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), and the dates to which the Yearly Rent and other
charges have been paid in advance, if any, stating whether or not Landlord is in
default in performance of any covenant, agreement, term, provision or condition
contained in this Lease and, if so, specifying each such default and such other
facts as Landlord may reasonably request, it being intended that any such
statement delivered pursuant hereto may be relied upon by any prospective
purchaser of the Building or of the Building and the land or of any interest of
Landlord therein, any mortgagee or prospective mortgagee thereof, any lessor or
prospective lessor thereof, any lessee or prospective lessee thereof, or any
prospective assignee of any mortgage thereof. Time is of the essence in respect
of any such requested certificate, Tenant hereby acknowledging the importance of
such certificates in mortgage financing arrangements, prospective sale and the
like. Tenant hereby appoints Landlord Tenant’s attorney-in-fact in its name and
behalf to execute such statement if Tenant shall fail to execute such statement
within such ten-(10)-day period.

 

17.6 Prohibited Materials and Property. Tenant shall not bring or permit to be
brought or kept in or on the premises or elsewhere in the Building (i) any
materials, appliances or equipment (including, without limitation, materials,
appliances and equipment selected by Tenant for the construction or other
preparation of the premises and furniture and carpeting) which pose any danger
to life, safety or health or may reasonably be expected to cause damage, injury
or death; (ii) any unique, unusually valuable, rare or exotic property, work of
art or the like unless the same is fully insured under all-risk coverage, or
(iii) any data processing, electronic, optical or other equipment or property of
a delicate, fragile or vulnerable nature unless the same are housed, shielded
and protected against harm and damage, whether by cleaning or maintenance
personnel, radiations or emanations from other equipment now or hereafter
installed in the Building, or otherwise. Nor shall Tenant cause or permit any
potentially harmful air emissions, odors of cooking or other processes, or any
unusual or other objectionable odors or emissions to emanate from or permeate
the premises.

 

-26-



--------------------------------------------------------------------------------

17.7 Requirements of Law—Fines and Penalties. Tenant at its sole expense shall
comply with all laws, rules, orders and regulations, including, without
limitation, all energy-related requirements, of Federal, State, County and
Municipal authorities and with any direction of any public officer or officers,
pursuant to law, which shall impose any duty upon Landlord or Tenant with
respect to or arising out of Tenant’s use or occupancy of the premises. Tenant
shall reimburse and compensate Landlord for all expenditures made by, or damages
or fines sustained or incurred by, Landlord due to nonperformance or
noncompliance with or breach or failure to observe any item, covenant, or
condition of this Lease upon Tenant’s part to be kept, observed, performed or
complied with. If Tenant receives notice of any violation of law, ordinance,
order or regulation applicable to the premises, it shall give prompt notice
thereof to Landlord.

 

17.8 Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit to be done
any act or thing upon the premises or elsewhere in the Building which will
invalidate or be in conflict with any insurance policies covering the Building
and the fixtures and property therein; and shall not do, or permit to be done,
any act or thing upon the premises which shall subject Landlord to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation being carried on upon said premises or for any
other reason. Tenant at its own expense shall comply with all rules, orders,
regulations and requirements of the Board of Fire Underwriters, or any other
similar body having jurisdiction, and shall not (i) do, or permit anything to be
done, in or upon the premises, or bring or keep anything therein, except as now
or hereafter permitted by the Fire Department, Board of Underwriters, Fire
Insurance Rating Organization, or other authority having jurisdiction, and then
only in such quantity and manner of storage as will not increase the rate for
any insurance applicable to the Building, or (ii) use the premises in a manner
which shall increase such insurance rates on the Building, or on property
located therein, over that applicable when Tenant first took occupancy of the
premises hereunder. If by reason of the failure of Tenant to comply with the
provisions hereof the insurance rate applicable to any policy of insurance shall
at any time thereafter be higher than it otherwise would be, the Tenant shall
reimburse Landlord for that part of any insurance premiums thereafter paid by
Landlord, which shall have been charged because of such failure by Tenant.

 

17.9 Miscellaneous. Tenant shall not suffer or permit the premises or any
fixtures, equipment or utilities therein or serving the same, to be overloaded,
damaged or defaced, nor permit any hole to be drilled or made in any part
thereof. Tenant shall not suffer or permit any employee, contractor, business
invitee or visitor to violate any covenant, agreement or obligations of the
Tenant under this Lease.

 

18. DAMAGE BY FIRE, ETC.

 

A. During the entire term of this Lease, and adjusting insurance coverages to
reflect current values from time to time:—(i) Landlord shall keep the Building
and any other property installed by or at the expense of Tenant) insured against
loss or damage caused by any peril covered under fire, extended coverage and all
risk insurance in an amount equal to one hundred percent (100%) replacement cost
value above foundation walls; and (ii) Tenant shall keep its personal property
in and about the premises insured against loss or damage caused by any peril
covered under fire, extended coverage and all risk insurance in an amount equal
to one hundred percent (100%) replacement cost value. Such Tenant’s insurance
shall insure the interests of both Landlord and Tenant as their respective
interests may appear from time to time and shall name Landlord as an additional
insured; and the proceeds thereof shall be used only for the replacement or
restoration of such personal property.

 

B. If any portion of the premises required to be insured by Landlord under the
preceding paragraph shall be damaged by fire or other insured casualty, Landlord
shall proceed with diligence, subject to the then applicable statutes, building
codes, zoning ordinances, and regulations of any governmental authority, and at
the expense of Landlord (but only to the extent of insurance proceeds made
available to

 

-27-



--------------------------------------------------------------------------------

Landlord by any mortgagee and/or ground lessor of the real property of which the
premises are a part) to repair or cause to be repaired such damage, that such
repairs to such Tenant’s alterations, decorations, additions and improvements
shall be performed by Landlord but at Tenant’s expense; in all other respects,
all repairs to and replacements of Tenant’s property shall be made by and at the
expense of Tenant. If the premises or any part thereof shall have been rendered
unfit for use and occupation hereunder by reason of such damage the Yearly Rent
or a just and proportionate part thereof, according to the nature and extent to
which the premises shall have been so rendered unfit, shall be suspended or
abated until the premises (except as to the property which is to be repaired by
or at the expense of Tenant) shall have been restored as nearly as practicably
may be to the condition in which they were immediately prior to such fire or
other casualty, provided, however, that if Landlord or any mortgagee of the
Building or of the Building and the land shall be unable to collect the
insurance proceeds (including rent insurance proceeds) applicable to such damage
because of some action or inaction on the part of Tenant, or the employees,
licensees or invitees of Tenant, the cost of repairing such damage shall be paid
by Tenant and there shall be no abatement of rent. Landlord shall not be liable
for delays in the making of any such repairs which are due to government
regulation, casualties and strikes, unavailability of labor and materials, and
other causes beyond the reasonable control of Landlord, nor shall Landlord be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting from delays in repairing such damage. If (i) the premises are
so damaged by fire or other casualty (whether or not insured) at any time during
the last thirty months of the term hereof that the cost to repair such damage is
reasonably estimated to exceed one third of the total Yearly Rent payable
hereunder for the period from the estimated date of restoration until the
Termination Date, or (ii) the Building (whether or not including any portion of
the premises) is so damaged by fire or other casualty (whether or not insured)
that substantial alteration or reconstruction or demolition of the Building
shall in Landlord’s judgment be required, then and in either of such events,
this Lease and the term hereof may be terminated at the election of Landlord by
a notice in writing of its election so to terminate which shall be given by
Landlord to Tenant within sixty (60) days following such fire or other casualty,
the effective termination date of which shall be not less than thirty (30) days
after the day on which such termination notice is received by Tenant. In the
event of any termination, this Lease and the term hereof shall expire as of such
effective termination date as though that were the Termination Date as stated in
Exhibit 1 and the Yearly Rent shall be apportioned as of such date; and if the
premises or any part thereof shall have been rendered unfit for use and
occupation by reason of such damage the Yearly Rent for the period from the date
of the fire or other casualty to the effective termination date, or a just and
proportionate part thereof, according to the nature and extent to which the
premises shall have been so rendered unfit, shall be abated.

 

C. In the event that the premises or the Building are damaged by fire or other
casualty to such an extent so as to render the premises untenantable, and if
Landlord shall fail to substantially complete said repairs or restoration within
one hundred fifty (150) days after the date of such fire or other casualty for
any reason other than Tenant’s fault, Tenant may terminate this Lease by giving
Landlord written notice as follows:

 

  (1) Said notice shall be given after said one hundred fifty day period.

 

  (2) Said notice shall set forth an effective date which is not earlier than
thirty (30) days after Landlord receives said notice.

 

  (3) If said repairs or restoration are substantially complete on or before the
date thirty (30) days (which thirty-(30)-day period shall be extended by the
length of any delays caused by Tenant or Tenant’s contractors) after Landlord
receives such notice, said notice shall have no further force and effect.

 

  (4) If said repairs or restoration are not substantially complete on or before
the date thirty (30) days (which thirty-(30)-day period shall be extended by the
length of any delays caused by Tenant or Tenant’s contractors) after Landlord
receives such notice, the Lease shall terminate as of said effective date.

 

-28-



--------------------------------------------------------------------------------

19. WAIVER OF SUBROGATION

 

In any case in which Tenant shall be obligated to pay to Landlord any loss,
cost, damage, liability, or expense suffered or incurred by Landlord, Landlord
shall allow to Tenant as an offset against the amount thereof (i) the net
proceeds of any insurance collected by Landlord for or on account of such loss,
cost, damage, liability or expense, provided that the allowance of such offset
does not invalidate or prejudice the policy or policies under which such
proceeds were payable, and (ii) if such loss, cost, damage, liability or expense
shall have been caused by a peril against which Landlord has agreed to procure
insurance coverage under the terms of this Lease, the amount of such insurance
coverage, whether or not actually procured by Landlord.

 

In any case in which Landlord or Landlord’s managing agent shall be obligated to
pay to Tenant any loss, cost, damage, liability or expense suffered or incurred
by Tenant, Tenant shall allow to Landlord or Landlord’s managing agent, as the
case may be, as an offset against the amount thereof (i) the net proceeds of any
insurance collected by Tenant for or on account of such loss, cost, damage,
liability, or expense, provided that the allowance of such offset does not
invalidate the policy or policies under which such proceeds were payable and
(ii) the amount of any loss, cost, damage, liability or expense caused by a
peril covered by fire insurance with the broadest form of property insurance
generally available on property in buildings of the type of the Building,
whether or not actually procured by Tenant.

 

The parties hereto shall each procure an appropriate clause in, or endorsement
on, any property insurance policy covering the premises and the Building and
personal property, fixtures and equipment located thereon and therein, pursuant
to which the insurance companies waive subrogation or consent to a waiver of
right of recovery in favor of either party, its respective agents or employees.
Having obtained such clauses and/or endorsements, each party hereby agrees that
it will not make any claim against or seek to recover from the other or its
agents or employees for any loss or damage to its property or the property of
others resulting from fire or other perils covered by such property insurance.

 

20. CONDEMNATION - EMINENT DOMAIN

 

In the event that the premises or any part thereof, or the whole or any part of
the Building, shall be taken or appropriated by eminent domain or shall be
condemned for any public or quasi-public use, or (by virtue of any such taking,
appropriation or condemnation) shall suffer any damage (direct, indirect or
consequential) for which Landlord or Tenant shall be entitled to compensation,
then (and in any such event) this Lease and the term hereof may be terminated at
the election of Landlord by a notice in writing of its election so to terminate
which shall be given by Landlord to Tenant within sixty (60) days following the
date on which Landlord shall have received notice of such taking, appropriation
or condemnation. In the event that a substantial part of the premises or of the
means of access thereto shall be so taken, appropriated or condemned, then (and
in any such event) this Lease and the term hereof may be terminated at the
election of Tenant by a notice in writing of its election so to terminate which
shall be given by Tenant to Landlord within sixty (60) days following the date
on which Tenant shall have received notice of such taking, appropriation or
condemnation.

 

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the premises or
shall be deprived of a substantial part of the means of access thereto,
provided, however, that Landlord may in Landlord’s notice elect to terminate
this Lease and the term hereof retroactively as of the date on which such
taking, appropriation or condemnation became legally effective. In the event of
any such termination, this Lease and the term hereof shall expire as of such
effective termination date as though that were the Termination Date as stated in
Exhibit 1, and the Yearly Rent shall be apportioned as of such date. If neither
party (having the right so to do) elects to terminate Landlord will, with
reasonable diligence and at Landlord’s expense, restore the remainder of the
premises, or the remainder of the means of access, as nearly as practicably may
be to the same condition as obtained prior to

 

-29-



--------------------------------------------------------------------------------

such taking, appropriation or condemnation in which event (i) a just proportion
of the Yearly Rent, according to the nature and extent of the taking,
appropriation or condemnation and the resulting permanent injury to the premises
and the means of access thereto, shall be permanently abated, and (ii) a just
proportion of the remainder of the Yearly Rent, according to the nature and
extent of the taking, appropriation or condemnation and the resultant injury
sustained by the premises and the means of access thereto, shall be abated until
what remains of the premises and the means of access thereto shall have been
restored as fully as may be for permanent use and occupation by Tenant
hereunder. Except for any award specifically reimbursing Tenant for moving or
relocation expenses, there are expressly reserved to Landlord all rights to
compensation and damages created, accrued or accruing by reason of any such
taking, appropriation or condemnation, in implementation and in confirmation of
which Tenant does hereby acknowledge that Landlord shall be entitled to receive
all such compensation and damages, grant to Landlord all and whatever rights (if
any) Tenant may have to such compensation and damages, and agree to execute and
deliver all and whatever further instruments of assignment as Landlord may from
time to time request. In the event of any taking of the premises or any part
thereof for temporary (i.e., not in excess of one (1) year) use, (i) this Lease
shall be and remain unaffected thereby, and (ii) Tenant shall be entitled to
receive for itself any award made to the extent allocable to the premises in
respect of such taking on account of such use, provided, that if any taking is
for a period extending beyond the term of this Lease, such award shall be
apportioned between Landlord and Tenant as of the Termination Date or earlier
termination of this Lease.

 

21. DEFAULT

 

21.1 Conditions of Limitation - Re-entry - Termination. This Lease and the
herein term and estate are, upon the condition that if (a) subject to Article
21.7, Tenant shall neglect or fail to perform or observe any of the Tenant’s
covenants or agreements herein, including (without limitation) the covenants or
agreements with regard to the payment when due of rent, additional charges,
reimbursement for increase in Landlord’s costs, or any other charge payable by
Tenant to Landlord (all of which shall be considered as part of Yearly Rent for
the purposes of invoking Landlord’s statutory or other rights and remedies in
respect of payment defaults); or (b) Tenant shall desert or abandon the premises
or the same shall become, or shall appear to have become, vacant (whether or not
the keys shall have been surrendered or the rent shall have been paid); or (c)
Tenant shall be involved in financial difficulties as evidenced by an admission
in writing by Tenant of Tenant’s inability to pay its debts generally as they
become due, or by the making or offering to make a composition of its debts with
its creditors; or (d) Tenant shall make an assignment or trust mortgage, or
other conveyance or transfer of like nature, of all or a substantial part of its
property for the benefit of its creditors, or (e) an attachment on mesne
process, on execution or otherwise, or other legal process shall issue against
Tenant or its property and a sale of any of its assets shall be held thereunder;
or (f) any judgment, final beyond appeal or any lien, attachment or the like
shall be entered, recorded or filed against Tenant in any court, registry, etc.
and Tenant shall fail to pay such judgment within thirty (30) days after the
judgment shall have become final beyond appeal or to discharge or secure by
surety bond such lien, attachment, etc. within thirty (30) days of such entry,
recording or filing, as the case may be; or (g) the leasehold hereby created
shall be taken on execution or by other process of law and shall not be revested
in Tenant within thirty (30) days thereafter; or (h) a receiver, sequesterer,
trustee or similar officer shall be appointed by a court of competent
jurisdiction to take charge of all or any part of Tenant’s property and such
appointment shall not be vacated within thirty (30) days; or (i) any proceeding
shall be instituted by or against Tenant pursuant to any of the provisions of
any Act of Congress or State law relating to bankruptcy, reorganizations,
arrangements, compositions or other relief from creditors, and, in the case of
any proceeding instituted against it, if Tenant shall fail to have such
proceedings dismissed within ninety (90) days or if Tenant is adjudged bankrupt
or insolvent as a result of any such proceeding, or (j) any event shall occur or
any contingency shall arise whereby this Lease, or the term and estate thereby
created, would (by operation of law or otherwise) devolve upon or pass to any
person, firm or corporation other than Tenant, except as expressly permitted
under Article 16 hereof - then, and in any such event (except as hereinafter in
Article 21.2 otherwise provided) Landlord may, by notice to Tenant, elect to
terminate this Lease; and thereupon (and without prejudice to any remedies which
might otherwise be available for arrears of rent or other charges due hereunder
or preceding breach of covenant or agreement and without prejudice to

 

-30-



--------------------------------------------------------------------------------

Tenant’s liability for damages as hereinafter stated), upon the giving of such
notice, this Lease shall terminate as of the date specified therein as though
that were the Termination Date as stated in Exhibit 1. Without being taken or
deemed to be guilty of any manner of trespass or conversion, and without being
liable to indictment, prosecution or damages therefor, Landlord may, forcibly if
necessary, enter into and upon the premises (or any part thereof in the name of
the whole); repossess the same as of its former estate; and expel Tenant and
those claiming under Tenant. Wherever “Tenant “ is used in subdivisions (c),
(d), (e), (f), (g), (h) and (i) of this Article 21.1, it shall be deemed to
include any one of (i) any corporation of which Tenant is a controlled
subsidiary and (ii) any guarantor of any of Tenant’s obligations under this
Lease. The words “re-entry” and “re-enter” as used in this Lease are not
restricted to their technical legal meanings.

 

21.2 Intentionally Omitted.

 

21.3 Damages - Termination. Upon the termination of this Lease under the
provisions of this Article 21, then except as hereinabove in Article 21.2
otherwise provided, Tenant shall pay to Landlord the rent and other charges
payable by Tenant to Landlord up to the time of such termination, shall continue
to be liable for any preceding breach of covenant, and in addition, shall pay to
Landlord as damages, at the election of Landlord

 

either:

 

(x) the amount by which, at the time of the termination of this Lease (or at any
time thereafter if Landlord shall have initially elected damages under
subparagraph (y), below), (i) the aggregate of the rent and other charges
projected over the period commencing with such termination and ending on the
Termination Date as stated in Exhibit 1 exceeds (ii) the aggregate projected
rental value of the premises for such period;

 

or:

 

(y) amounts equal to the rent and other charges which would have been payable by
Tenant had this Lease not been so terminated, payable upon the due dates
therefor specified herein following such termination and until the Termination
Date as specified in Exhibit 1, provided, however, if Landlord shall re-let the
premises during such period, that Landlord shall credit Tenant with the net
rents received by Landlord from such re-letting, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such re-letting the expenses incurred or paid by Landlord in terminating this
Lease, as well as the expenses of re-letting, including altering and preparing
the premises for new tenants, brokers’ commissions, and all other similar and
dissimilar expenses properly chargeable against the premises and the rental
therefrom, it being understood that any such re-letting may be for a period
equal to or shorter or longer than the remaining term of this Lease; and
provided, further, that (i) in no event shall Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to Landlord hereunder
and (ii) in no event shall Tenant be entitled in any suit for the collection of
damages pursuant to this Subparagraph (y) to a credit in respect of any net
rents from a re-letting except to the extent that such net rents are actually
received by Landlord prior to the commencement of such suit. If the premises or
any part thereof should be re-let in combination with other space, then proper
apportionment on a square foot area basis shall be made of the rent received
from such re-letting and of the expenses of re-letting.

 

In calculating the rent and other charges under Subparagraph (x), above, there
shall be included, in addition to the Yearly Rent, Tax Share and Operating
Expense Share and all other considerations agreed to be paid or performed by
Tenant, on the assumption that all such amounts and considerations would have
remained constant (except as herein otherwise provided) for the balance of the
full term hereby granted.

 

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been terminated
hereunder.

 

-31-



--------------------------------------------------------------------------------

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

 

21.4 Fees and Expenses.

 

(a) If Tenant shall default in the performance of any covenant on Tenant’s part
to be performed as in this Lease contained, Landlord may immediately, or at any
time thereafter, without notice, perform the same for the account of Tenant. If
Landlord at any time is compelled to pay or elects to pay any sum of money, or
do any act which will require the payment of any sum of money, by reason of the
failure of Tenant to comply with any provision hereof, or if Landlord is
compelled to or does incur any expense, including reasonable attorneys’ fees, in
instituting, prosecuting, and/or defending any action or proceeding instituted
by reason of any default of Tenant hereunder, Tenant shall on demand pay to
Landlord by way of reimbursement the sum or sums so paid by Landlord with all
costs and damages, plus interest computed as provided in Article 6 hereof.

 

(b) Tenant shall pay Landlord’s cost and expense, including reasonable
attorneys’ fees, incurred (i) in enforcing any obligation of Tenant under this
Lease or (ii) as a result of Landlord, without its fault, being made party to
any litigation pending by or against Tenant or any persons claiming through or
under Tenant.

 

21.5 Waiver of Redemption. Tenant does hereby waive and surrender all rights and
privileges which it might have under or by reason of any present or future law
to redeem the premises or to have a continuance of this Lease for the term
hereby demised after being dispossessed or ejected therefrom by process of law
or under the terms of this Lease or after the termination of this Lease as
herein provided.

 

21.6 Landlord’s Remedies Not Exclusive. The specified remedies to which Landlord
may resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including the remedy of specific
performance) allowed at law or in equity as if specific remedies were not herein
provided for.

 

21.7 Grace Period. Notwithstanding anything to the contrary in this Article
contained, Landlord agrees not to take any action to terminate this Lease (a)
for default by Tenant in the payment when due of any sum of money, if Tenant
shall cure such default within five (5) days after written notice thereof is
given by Landlord to Tenant, provided, however, that no such notice need be
given and no such default in the payment of money shall be curable if on two (2)
prior occasions there had been a default in the payment of money which had been
cured after notice thereof had been given by Landlord to Tenant as herein
provided or (b) for default by Tenant in the performance of any covenant other
than a covenant to pay a sum of money, if Tenant shall cure such default within
a period of thirty (30) days after written notice thereof given by Landlord to
Tenant (except where the nature of the default is such that remedial action
should appropriately take place sooner, as indicated in such written notice), or
within such additional period as may reasonably be required to cure such default
if (because of governmental restrictions or any other cause beyond the
reasonable control of Tenant) the default is of such a nature that it cannot be
cured within such thirty-(30)-day period, provided, however, (1) that there
shall be no extension of time beyond such thirty-(30)-day period for the curing
of any such default unless, not more than ten (10) days after the receipt of the
notice of default, Tenant in writing (i) shall specify the cause on account of
which the default cannot be cured during such period and shall advise Landlord
of its intention duly to institute all steps necessary to cure the default and
(ii) shall, as soon as reasonably practicable, duly institute and thereafter
diligently prosecute to completion all steps necessary to cure such default and,
(2) that no notice of the opportunity to cure a default need be given, and no
grace period whatsoever shall be allowed to Tenant, if the default is incurable
or if the covenant or condition the breach of which gave rise to default had, by
reason of a breach on a prior occasion, been the subject of a notice hereunder
to cure such default.

 

-32-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Article 21.7 contained, except
to the extent prohibited by applicable law, any statutory notice and grace
periods provided to Tenant by law are hereby expressly waived by Tenant.

 

22. END OF TERM - ABANDONED PROPERTY

 

Upon the expiration or other termination of the term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the premises and all alterations and
additions thereto, broom clean, in good order, repair and condition (except as
provided herein and in Articles 8.7, 18 and 20) excepting only ordinary wear and
use and damage by fire or other casualty for which, under other provisions of
this Lease, Tenant has no responsibility of repair or restoration. Tenant shall
remove all of its property, including, without limitation, al telecommunication,
computer and other cabling installed by Tenant in the premises or elsewhere in
the Building, and, to the extent specified by Landlord, all alterations and
additions made by Tenant and all partitions wholly within the premises, and
shall repair any damages to the premises or the Building caused by their
installation or by such removal. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of the term of this
Lease.

 

Tenant will remove any personal property from the Building and the premises upon
or prior to the expiration or termination of this Lease and any such property
which shall remain in the Building or the premises thereafter shall be
conclusively deemed to have been abandoned, and may either be retained by
Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit. If any part thereof shall be sold, that Landlord may
receive and retain the proceeds of such sale and apply the same, at its option,
against the expenses of the sale, the cost of moving and storage, any arrears of
Yearly Rent, additional or other charges payable hereunder by Tenant to Landlord
and any damages to which Landlord may be entitled under Article 21 hereof or
pursuant to law.

 

If Tenant or anyone claiming under Tenant shall remain in possession of the
premises or any part thereof after the expiration or prior termination of the
term of this Lease without any agreement in writing between Landlord and Tenant
with respect thereto, then, prior to the acceptance of any payments for rent or
use and occupancy by Landlord, the person remaining in possession shall be
deemed a tenant-at-sufferance. Whereas the parties hereby acknowledge that
Landlord may need the premises after the expiration or prior termination of the
term of the Lease for other tenants and that the damages which Landlord may
suffer as the result of Tenant’s holding-over cannot be determined as of the
Execution Date hereof, in the event that Tenant so holds over, Tenant shall pay
to Landlord in addition to all rental and other charges due and accrued under
the Lease prior to the date of termination, charges (based upon fair market
rental value of the premises) for use and occupation of the premises thereafter
and, in addition to such sums and any and all other rights and remedies which
Landlord may have at law or in equity, an additional use and occupancy charge in
the amount of fifty percent (50%) of either the Yearly Rent and other charges
calculated (on a daily basis) at the highest rate payable under the terms of
this Lease, but measured from the day on which Tenant’s hold-over commenced and
terminating on the day on which Tenant vacates the premises or the fair market
value of the premises for such period, whichever is greater. In addition, Tenant
shall save Landlord, its agents and employees, harmless and will exonerate,
defend and indemnify Landlord, its agents and employees, from and against any
and all damages which Landlord may suffer on account of Tenant’s hold-over in
the premises after the expiration or prior termination of the term of the Lease.

 

23. SUBORDINATION

 

(a) Subject to any mortgagee’s or ground lessor’s election, as hereinafter
provided for, this Lease is subject and subordinate in all respects to all
matters of record (including, without limitation, deeds and land disposition
agreements), ground leases and/or underlying leases, and all mortgages, any of
which may now or hereafter be placed on or affect such leases and/or the real
property of which the premises are a

 

-33-



--------------------------------------------------------------------------------

part, or any part of such real property, and/or Landlord’s interest or estate
therein, and to each advance made and/or hereafter to be made under any such
mortgages, and to all renewals, modifications, consolidations, replacements and
extensions thereof and all substitutions therefor. This Article 23 shall be
conditioned upon Tenant receiving a written instrument in recordable form and in
the customary form of such mortgagee, ground lessor, or trustee, with such
commercially reasonable changes as Tenant may request. In confirmation of such
subordination, Tenant shall execute, acknowledge and deliver promptly any
certificate or instrument that Landlord and/or any mortgagee and/or lessor under
any ground or underlying lease and/or their respective successors in interest
may request, subject to Landlord’s, mortgagee’s and ground lessor’s right to do
so for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided. Tenant acknowledges that, where applicable, any consent or
approval hereafter given by Landlord may be subject to the further consent or
approval of such mortgagee and/or ground lessor; and the failure or refusal of
such mortgagee and/or ground lessor to give such consent or approval shall,
notwithstanding anything to the contrary in this Lease contained, constitute
reasonable justification for Landlord’s withholding its consent or approval.

 

(b) Any such mortgagee or ground lessor may from time to time subordinate or
revoke any such subordination of the mortgage or ground lease held by it to this
Lease. Such subordination or revocation, as the case may be, shall be effected
by written notice to Tenant and by recording an instrument of subordination or
of such revocation, as the case may be, with the appropriate registry of deeds
or land records and to be effective without any further act or deed on the part
of Tenant. In confirmation of such subordination or of such revocation, as the
case may be, Tenant shall execute, acknowledge and promptly deliver any
certificate or instrument that Landlord, any mortgagee or ground lessor may
request, subject to Landlord’s, mortgagee’s and ground lessor’s right to do so
for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided.

 

(c) Without limitation of any of the provisions of this Lease, if any ground
lessor or mortgagee shall succeed to the interest of Landlord by reason of the
exercise of its rights under such ground lease or mortgage (or the acceptance of
voluntary conveyance in lieu thereof) or any third party (including, without
limitation, any foreclosure purchaser or mortgage receiver) shall succeed to
such interest by reason of any such exercise or the expiration or sooner
termination of such ground lease, however caused, then such successor may, upon
notice and request to Tenant (which, in the case of a ground lease, shall be
within thirty (30) days after such expiration or sooner termination), succeed to
the interest of Landlord under this Lease, provided, however, that such
successor shall not: (i) be liable for any previous act or omission of Landlord
under this Lease; (ii) be subject to any offset, defense, or counterclaim which
shall theretofore have accrued to Tenant against Landlord; (iii) have any
obligation with respect to any security deposit unless it shall have been paid
over or physically delivered to such successor; or (iv) be bound by any previous
modification of this Lease or by any previous payment of Yearly Rent for a
period greater than one (1) month, made without such ground lessor’s or
mortgagee’s consent where such consent is required by applicable ground lease or
mortgage documents. In the event of such succession to the interest of the
Landlord — and notwithstanding that any such mortgage or ground lease may
antedate this Lease — the Tenant shall attorn to such successor and shall ipso
facto be and become bound directly to such successor in interest to Landlord to
perform and observe all the Tenant’s obligations under this Lease without the
necessity of the execution of any further instrument. Nevertheless, Tenant
agrees at any time and from time to time during the term hereof to execute a
suitable instrument in confirmation of Tenant’s agreement to attorn, as
aforesaid, subject to Landlord’s, mortgagee’s and ground lessor’s right to do so
for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided.

 

(d) The term “mortgage(s)” as used in this Lease shall include any mortgage or
deed of trust. The term “mortgagee(s)” as used in this Lease shall include any
mortgagee or any trustee and beneficiary under a deed of trust or receiver
appointed under a mortgage or deed of trust. The term “mortgagor(s)” as used in
this Lease shall include any mortgagor or any grantor under a deed of trust.

 

(e) Tenant hereby irrevocably constitutes and appoints Landlord or any such
mortgagee or ground lessor, and their respective successors in interest, acting
singly, Tenant’s attorney-in-fact to execute

 

-34-



--------------------------------------------------------------------------------

and deliver any such certificate or instrument for, on behalf and in the name of
Tenant, but only if Tenant fails to execute, acknowledge and deliver any such
certificate or instrument within ten (10) days after Landlord or such mortgagee
or such ground lessor has made written request therefor.

 

(f) Notwithstanding anything to the contrary contained in this Article 23, if
all or part of Landlord’s estate and interest in the real property of which the
premises are a part shall be a leasehold estate held under a ground lease, then:
(i) the foregoing subordination provisions of this Article 23 shall not apply to
any mortgages of the fee interest in said real property to which Landlord’s
leasehold estate is not otherwise subject and subordinate; and (ii) the
provisions of this Article 23 shall in no way waive, abrogate or otherwise
affect any agreement by any ground lessor (x) not to terminate this Lease
incident to any termination of such ground lease prior to its term expiring or
(y) not to name or join Tenant in any action or proceeding by such ground lessor
to recover possession of such real property or for any other relief.

 

(g) In the event of any failure by Landlord to perform, fulfill or observe any
agreement by Landlord herein, in no event will the Landlord be deemed to be in
default under this Lease permitting Tenant to exercise any or all rights or
remedies under this Lease until the Tenant shall have given written notice of
such failure to any mortgagee (ground lessor and/or trustee) of which Tenant
shall have been advised and until a reasonable period of time shall have elapsed
following the giving of such notice, during which such mortgagee (ground lessor
and/or trustee) shall have the right, but shall not be obligated, to remedy such
failure.

 

24. QUIET ENJOYMENT

 

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the premises from and against the claims of all persons claiming by,
through or under Landlord subject, nevertheless, to the covenants, agreements,
terms, provisions and conditions of this Lease and to the mortgages, ground
leases and/or underlying leases to which this Lease is subject and subordinate,
as hereinabove set forth.

 

Without incurring any liability to Tenant, Landlord may permit access to the
premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer entitled to, or reasonably purporting to be entitled
to, such access for the purpose of taking possession of, or removing, Tenant’s
property or for any other lawful purpose (but this provision and any action by
Landlord hereunder shall not be deemed a recognition by Landlord that the person
or official making such demand has any right or interest in or to this Lease, or
in or to the premises), or upon demand of any representative of the fire,
police, building, sanitation or other department of the city, state or federal
governments.

 

25. ENTIRE AGREEMENT — WAIVER — SURRENDER

 

25.1 Entire Agreement. This Lease and the Exhibits made a part hereof contain
the entire and only agreement between the parties and any and all statements and
representations, written and oral, including previous correspondence and
agreements between the parties hereto, are merged herein. Tenant acknowledges
that all representations and statements upon which it relied in executing this
Lease are contained herein and that the Tenant in no way relied upon any other
statements or representations, written or oral. Any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of this Lease in whole or in part unless such executory agreement is
in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

 

25.2 Waiver by Landlord. The failure of Landlord to seek redress for violation,
or to insist upon the strict performance, of any covenant or condition of this
Lease, or any of the Rules and Regulations promulgated hereunder, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation. The receipt by
Landlord of rent with

 

-35-



--------------------------------------------------------------------------------

knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. The failure of Landlord to enforce any of such Rules and
Regulations against Tenant and/or any other tenant in the Building shall not be
deemed a waiver of any such Rules and Regulations. No provisions of this Lease
shall be deemed to have been waived by Landlord unless such waiver be in writing
signed by Landlord. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly rent herein stipulated shall be deemed to be other than
on account of the stipulated rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy in this Lease provided.

 

25.3 Surrender. No act or thing done by Landlord during the term hereby demised
shall be deemed an acceptance of a surrender of the premises, and no agreement
to accept such surrender shall be valid, unless in writing signed by Landlord.
No employee of Landlord or of Landlord’s agents shall have any power to accept
the keys of the premises prior to the termination of this Lease. The delivery of
keys to any employee of Landlord or of Landlord’s agents shall not operate as a
termination of the Lease or a surrender of the premises. In the event that
Tenant at any time desires to have Landlord underlet the premises for Tenant’s
account, Landlord or Landlord’s agents are authorized to receive the keys for
such purposes without releasing Tenant from any of the obligations under this
Lease, and Tenant hereby relieves Landlord of any liability for loss of or
damage to any of Tenant’s effects in connection with such underletting.

 

26. INABILITY TO PERFORM - EXCULPATORY CLAUSE

 

(a) Except as provided in Article 4.1 and 4.2 hereof, this Lease and the
obligations of Tenant to pay rent hereunder and perform all the other covenants,
agreements, terms, provisions and conditions hereunder on the part of Tenant to
be performed shall in no way be affected, impaired or excused because Landlord
is unable to fulfill any of its obligations under this Lease or is unable to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make or is delayed in making any repairs, replacements,
additions, alterations, improvements or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures if Landlord is prevented or
delayed from so doing by reason of strikes or labor troubles or any other
similar or dissimilar cause whatsoever beyond Landlord’s reasonable control,
including but not limited to, governmental preemption in connection with a
national emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any governmental agency or by reason of the
conditions of supply and demand which have been or are affected by war,
hostilities or other similar or dissimilar emergency. In each such instance of
inability of Landlord to perform, Landlord shall exercise reasonable diligence
to eliminate the cause of such inability to perform.

 

(b) Tenant shall neither assert nor seek to enforce any claim against Landlord,
or Landlord’s agents or employees, or the assets of Landlord or of Landlord’s
agents or employees, for breach of this Lease or otherwise, other than against
Landlord’s interest in the Building of which the premises are a part and in the
uncollected rents, issues and profits thereof, and Tenant agrees to look solely
to such interest for the satisfaction of any liability of Landlord under this
Lease, it being specifically agreed that in no event shall Landlord or
Landlord’s agents or employees (or any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, and the like, disclosed or undisclosed, thereof)
ever be personally liable for any such liability. This paragraph shall not limit
any right that Tenant might otherwise have to obtain injunctive relief against
Landlord or to take any other action which shall not involve the personal
liability of Landlord to respond in monetary damages from Landlord’s assets
other than the Landlord’s interest in said real estate, as aforesaid. In no
event shall Landlord or Landlord’s agents or employees (or any of the officers,
trustees, directors, partners, beneficiaries, joint venturers, members,
stockholders or other principals or representatives and the like, disclosed or
undisclosed, thereof) ever be liable for consequential or incidental damages.
Without limiting the foregoing, in no event shall Landlord or Landlord’s agents
or employees (or any of the officers, trustees, directors, partners,
beneficiaries, joint venturers, members, stockholders or other principals or
representatives and the like, disclosed or undisclosed, thereof) ever be liable
for lost profits of Tenant. If by

 

-36-



--------------------------------------------------------------------------------

reason of Landlord’s failure to acquire title to the real property of which the
premises are a part or to complete construction of the Building or premises,
Landlord shall be held to be in breach of this Lease, Tenant’s sole and
exclusive remedy shall be a right to terminate this Lease.

 

(c) Landlord shall not be deemed to be in default of its obligations under the
Lease unless Tenant has given Landlord written notice of such default, and
Landlord has failed to cure such default within thirty (30) days after Landlord
receives such notice or such longer period of time as Landlord may reasonably
require to cure such default. Except as otherwise expressly provided in this
Lease, in no event shall Tenant have the right to terminate the Lease nor shall
Tenant’s obligation to pay Yearly Rent or other charges under this Lease abate
based upon any default by Landlord of its obligations under the Lease.

 

27. BILLS AND NOTICES

 

Any notice, consent, request, bill, demand or statement hereunder by either
party to the other party shall be in writing and, if received at Landlord’s or
Tenant’s address, shall be deemed to have been duly given when either delivered
or served personally or mailed in a postpaid envelope, deposited in the United
States mail addressed to Landlord at its address as stated in Exhibit 1 and to
Tenant at the premises (or at Tenant’s address as stated in Exhibit 1, if mailed
prior to Tenant’s occupancy of the premises), or if any address for notices
shall have been duly changed as hereinafter provided, if mailed as aforesaid to
the party at such changed address. Either party may at any time change the
address or specify an additional address for such notices, consents, requests,
bills, demands or statements by delivering or mailing, as aforesaid, to the
other party a notice stating the change and setting forth the changed or
additional address, provided such changed or additional address is within the
United States.

 

If Tenant is a partnership, Tenant, for itself, and on behalf of all of its
partners, hereby appoints Tenant’s Service Partner, as identified on Exhibit 1,
to accept service of any notice, consent, request, bill, demand or statement
hereunder by Landlord and any service of process in any judicial proceeding with
respect to this Lease on behalf of Tenant and as agent and attorney-in-fact for
each partner of Tenant.

 

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full ten (10) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant’s failure to make timely payment of any amounts indicated by such
bills and statements, whether for work done by Landlord at Tenant’s request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of rent.

 

28. PARTIES BOUND — SEIZING OF TITLE

 

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 16 hereof
shall operate to vest any rights in any successor or assignee of Tenant and that
the provisions of this Article 28 shall not be construed as modifying the
conditions of limitation contained in Article 21 hereof.

 

If, in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (land and/or Building, either or both, as the
case may be) of which the premises are a part, Landlord ceases to be the owner
of the reversionary interest in the premises, Landlord shall be entirely freed
and relieved from the performance and observance thereafter of all covenants and
obligations hereunder on the part of Landlord to be performed and observed, it
being understood and agreed in such event (and it shall be deemed and construed
as a covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord.

 

-37-



--------------------------------------------------------------------------------

29. MISCELLANEOUS

 

29.1 Separability. If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of the Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

 

29.2 Captions, etc. The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit or describe the scope of this
Lease nor the intent of any provisions thereof. References to “State” shall
mean, where appropriate, the District of Columbia and other Federal territories,
possessions, as well as a state of the United States.

 

29.3 Broker. . Tenant represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of office space in the Building or
any Center, Office Park or other Park of which it is a part (called “Building,
etc.” in this Article 29.3) with any broker or had its attention called to the
premises or other space to let in the Building, etc. by anyone other than the
broker, person or firm, if any, designated in Exhibit 1. Tenant agrees to
defend, exonerate and save harmless and indemnify Landlord and anyone claiming
by, through or under Landlord against any claims for a commission arising out of
the execution and delivery of this Lease or out of negotiations between Landlord
and Tenant with respect to the leasing of other space in the Building, etc.,
provided that Landlord shall be solely responsible for the payment of brokerage
commissions to the broker, person or firm, if any, designated in Exhibit 1.

 

29.4 Modifications. If in connection with obtaining financing for the Building,
a bank, insurance company, pension trust or other institutional lender shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not withhold, delay or condition its consent thereto, provided that
such modifications do not increase the obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.

 

29.5 Arbitration. Any disputes relating to provisions or obligations in this
Lease as to which a specific provision for a reference to arbitration is made
herein shall be submitted to arbitration in accordance with the provisions of
applicable state law (as identified on Exhibit 1), as from time to time amended.
Arbitration proceedings, including the selection of an arbitrator, shall be
conducted pursuant to the rules, regulations and procedures from time to time in
effect as promulgated by the American Arbitration Association. Prior written
notice of application by either party for arbitration shall be given to the
other at least ten (10) days before submission of the application to the said
Association’s office in the City wherein the Building is situated (or the
nearest other city having an Association office). The arbitrator shall hear the
parties and their evidence. The decision of the arbitrator shall be binding and
conclusive, and judgment upon the award or decision of the arbitrator may be
entered in the appropriate court of law (as identified on Exhibit 1); and the
parties consent to the jurisdiction of such court and further agree that any
process or notice of motion or other application to the Court or a Judge thereof
may be served outside the State wherein the Building is situated by registered
mail or by personal service, provided a reasonable time for appearance is
allowed. The costs and expenses of each arbitration hereunder and their
apportionment between the parties shall be determined by the arbitrator in his
award or decision. No arbitrable dispute shall be deemed to have arisen under
this Lease prior to (i) the expiration of the period of twenty (20) days after
the date of the giving of written notice by the party asserting the existence of
the dispute together with a description thereof sufficient for an understanding
thereof; and (ii) where a Tenant payment (e.g., Tax Share or Operating Expense
Share under Article 9 hereof) is in issue, the amount billed by Landlord having
been paid by Tenant.

 

29.6 Governing Law. This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the State wherein the Building is
situated and any applicable local municipal rules, regulations, by-laws,
ordinances and the like.

 

-38-



--------------------------------------------------------------------------------

29.7 Assignment of Rents. With reference to any assignment by Landlord of its
interest in this Lease, or the rents payable hereunder, conditional in nature or
otherwise, which assignment is made to or held by a bank, trust company,
insurance company or other institutional lender holding a mortgage or ground
lease on the Building, Tenant agrees:

 

(a) that the execution thereof by Landlord and the acceptance thereof by such
mortgagee and/or ground lessor shall never be deemed an assumption by such
mortgagee and/or ground lessor of any of the obligations of the Landlord
thereunder, unless such mortgagee and/or ground lessor shall, by written notice
sent to the Tenant, specifically otherwise elect; and

 

(b) that, except as aforesaid, such mortgagee and/or ground lessor shall be
treated as having assumed the Landlord’s obligations thereunder only upon
foreclosure of such mortgagee’s mortgage or deed of trust or termination of such
ground lessor’s ground lease and the taking of possession of the demised
premises after having given notice of its exercise of the option stated in
Article 23 hereof to succeed to the interest of the Landlord under this Lease.

 

29.8 Representation of Authority. By his execution hereof each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he is duly authorized to execute this Lease on behalf of such
party. If Tenant is a corporation, Tenant hereby appoints the signatory whose
name appears below on behalf of Tenant as Tenant’s attorney-in-fact for the
purpose of executing this Lease for and on behalf of Tenant.

 

29.9 Expenses Incurred by Landlord Upon Tenant Requests.. Tenant shall, upon
demand, reimburse Landlord for all reasonable expenses, including, without
limitation, legal fees, incurred by Landlord in connection with all requests by
Tenant for consents, approvals or execution of collateral documentation related
to this Lease, including, without limitation, costs incurred by Landlord in the
review and approval of Tenant’s plans and specifications in connection with
proposed alterations to be made by Tenant to the premises, requests by Tenant to
sublet the premises or assign its interest in the Lease, the execution by
Landlord of estoppel certificates requested by Tenant, and requests by Tenant
for Landlord to execute waivers of Landlord’s interest in Tenant’s property in
connection with third party financing by Tenant. Such costs shall be deemed to
be additional rent under the Lease.

 

29.10 Survival. Without limiting any other obligation of the Tenant which may
survive the expiration or prior termination of the term of the Lease, all
obligations on the part of Tenant to indemnify, defend, or hold Landlord
harmless, as set forth in this Lease (including, without limitation, Tenant’s
obligations under Articles 13(d), 15.3, and 29.3) shall survive the expiration
or prior termination of the term of the Lease.

 

29.11 Hazardous Materials. Landlord and Tenant agree as follows with respect to
the existence or use of “Hazardous Material” in or on the Premises.

 

(a) Tenant, at its sole cost and expense, shall comply with all laws, statutes,
ordinances, rules and regulations of any local, state or federal governmental
authority having jurisdiction concerning environmental, health and safety
matters (collectively, “Environmental Laws”), including, but not limited to, any
discharge into the air, surface, water, sewers, soil or groundwater of any
Hazardous Material (as defined in Article 29.11(c)), whether within or outside
the premises within the Complex. Notwithstanding the foregoing, nothing
contained in this Lease requires, or shall be construed to require, Tenant to
incur any liability related to or arising from environmental conditions (i) for
which the Landlord is responsible pursuant to the terms of this Lease, or (ii)
which existed within the premises or the Complex prior to the date Tenant takes
possession of the premises..

 

(b) Tenant shall not cause or permit any Hazardous Material to be brought upon,
kept or used in or about the premises or otherwise in the Complex by Tenant, its
agents, employees, contractors or invitees, without the prior written consent of
Landlord, except for Hazardous Materials which are typically

 

-39-



--------------------------------------------------------------------------------

used in the operation of offices or laboratories, provided that such materials
are stored, used and disposed of in strict compliance with all applicable
Environmental Laws and with good scientific and medical practice.
Notwithstanding the foregoing, with respect to any of Tenant’s Hazardous
Material which Tenant does not properly handle, store or dispose of in
compliance with all applicable Environmental Laws and good scientific and
medical practice, Tenant shall, upon written notice from Landlord, no longer
have the right to bring such material into the buildings or the Complex until
Tenant has demonstrated, to Landlord’s reasonable satisfaction, that Tenant has
implemented programs to thereafter properly handle, store or dispose of such
material.

 

(c) As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste or petroleum derivative which is or becomes
regulated by any Environmental Law, specifically including live organisms,
viruses and fungi, medical waste, and so-called “biohazard” materials. The term
“Hazardous Material” includes, without limitation, any material or substance
which is (i) designated as a “hazardous substance” pursuant to Section 1311 of
the Federal Water Pollution Control Act (33 U.S.C. Section 1317), (ii) defined
as a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq. (42 U.S.C. Section
6903), (iii) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601 et seq. (42 U.S.C. Section 9601), (iv) defined as “hazardous
substance” or “oil” under Chapter 21E of the General Laws of Massachusetts, or
(v) a so-called “biohazard” or medical waste, or is contaminated with blood or
other bodily fluids; and “Environmental Laws” include, without limitation, the
laws listed in the preceding clauses (i) through (iv).

 

(d) Any increase in the premium for necessary insurance on the Premises or the
Complex which arises from Tenant’s use and/or storage of these Hazardous
Materials shall be solely at Tenant’s expense. Tenant shall procure and maintain
at its sole expense such additional insurance as may be necessary to comply with
any requirement of any Federal, State or local government agency with
jurisdiction.

 

(e) Tenant hereby covenants and agrees to indemnify, defend and hold Landlord
harmless from any and all claims, judgments, damages, penalties, fines, costs,
liabilities or losses (collectively “Losses”) which Landlord may reasonably
incur arising out of contamination of real estate, the Complex or other property
not a part of the premises, which contamination arises as a result of: (i) the
presence of Hazardous Material in the premises, the presence of which is caused
or permitted by Tenant, or (ii) from a breach by Tenant of its obligations under
this Article 29.11. This indemnification of Landlord by Tenant includes, without
limitation, reasonable costs incurred in connection with any investigation of
site conditions or any cleanup, remedial, removal or restoration work required
by any federal, state or local governmental agency or political subdivision
because of Hazardous Material present in the soil or ground water on or under
the premises based upon the circumstances identified in the first sentence of
this Article 29.11(e). The indemnification and hold harmless obligations of
Tenant under this Article 29.11(e) shall survive any termination of this Lease.
Without limiting the foregoing, if the presence of any Hazardous Material in the
buildings or otherwise in the Complex caused or permitted by Tenant results in
any contamination of the premises, Tenant shall promptly take all actions at its
sole expense as are necessary to return the premises to a condition which
complies with all Environmental Laws; provided that Landlord’s approval of such
actions shall first be obtained, which approval shall not be unreasonably
withheld so long as such actions, in Landlord’s reasonable discretion, would not
potentially have any materially adverse long-term or short-term effect on the
premises, and, in any event, Landlord shall not withhold its approval of any
proposed actions which are required by applicable Environmental Laws.

 

(f) On or before the date that Tenant, and anyone claiming by, through or under
Tenant, vacates the Premises, and immediately prior to the time that Tenant
delivers the Premises to Landlord, Tenant shall:

 

(1) if Tenant has used or possessed radioactive materials or equipment in the
premises, cause the premises to be decommissioned in accordance with the
regulations of the U.S.

 

 

-40-



--------------------------------------------------------------------------------

Nuclear Regulatory Commission and/or the Massachusetts Department of Public
Health for the control of radiation, cause the Premises to be released for
unrestricted use by the Radiation Control Program of the Massachusetts
Department of Public Health for the control of radiation, and deliver to
Landlord the report of a certified industrial hygienist stating that he or she
has examined the Premises and found no evidence that such portion contains
Hazardous Materials, as defined in this Article 29.11, or is otherwise in
violation of any Environmental Law, as defined in this Article 29.11 hereof.

 

(2) Provide to Landlord a copy of its most current chemical waste removal
manifest and a certification from Tenant executed by an officer of Tenant that
no Hazardous Materials or other potentially dangerous or harmful chemicals
brought onto the Premises from and after the date that Tenant first took
occupancy of the Premises remain in the Premises.

 

(g) If any Hazardous Materials are discovered in the Complex which are not in
compliance with applicable law, Landlord shall, when, if and in the manner
required by law, cause the removal or remediation of such Hazardous Materials,
except to the extent that Tenant is responsible for such Hazardous Materials as
set forth in this Article 29.11, provided, however, that Landlord shall have no
liability to Tenant in the event of a breach by another tenant of the Complex of
its obligations with respect to Hazardous Materials other than to use reasonable
efforts to cause such tenant, without cost to Tenant, to remove such Hazardous
Materials from the Complex, at the time, and in the manner required by law.

 

29.12 Security Deposit.

 

A. Tenant shall, at the time that Tenant executes and delivers this Lease to
Landlord, pay to Landlord a security deposit of Forty Thousand and 00/100
($40,000.00) Dollars securing Tenant’s obligations under this Lease. In no event
shall said security deposit be deemed to be a prepayment of rent nor shall it be
considered a measure of liquidated damages. Tenant agrees that no interest shall
accrue on said deposit and that Landlord shall have no obligation to maintain
such deposit in a separate account (i.e. Landlord shall have the right to
commingle such deposit with other funds of Landlord). In the event that Tenant
shall default in any of its obligations under the Lease, Landlord shall have the
right, without prior notice to Tenant, to apply said deposit (or any portion
thereof) towards the cure of any such default and Tenant shall promptly, upon
notice from Landlord, pay to Landlord any amount so applied by Landlord in order
to restore the full amount of said deposit. In addition, in the event of a
termination based upon the default of Tenant under the Lease, or a rejection of
the Lease pursuant to the provisions of the Federal Bankruptcy Code, Landlord
shall have the right to apply said security deposit (from time to time, if
necessary) to cover the full amount of damages and other amounts due from Tenant
to Landlord under the Lease. Any amounts so applied shall, at Landlord’s
election, be applied first to any unpaid rent and other charges which were due
prior to the filing of the petition for protection under the Federal Bankruptcy
Code. The application of all or any part of the deposit to any obligation or
default of Tenant under this Lease shall not deprive Landlord of any other
rights or remedies Landlord may have nor shall such application by Landlord
constitute a waiver by Landlord. Provided that Tenant is not in default of any
of its obligations under the Lease at the expiration of the term of the Lease,
Landlord shall refund to Tenant any portion of said security deposit which
Landlord is then holding.

 

B. The security deposit may be in the form of an irrevocable letter of credit
(the “Letter of Credit”), which Letter of Credit shall be (1) in the form
attached hereto as Exhibit 7, (2) issued by a bank reasonably acceptable to
Landlord with minimum assets of Ten Billion Dollars ($10,000,000,000.00), upon
which presentment may be made in Boston, Massachusetts, (3) in an amount equal
to Forty Thousand and 00/100 ($40,000.00) Dollars and (4) for a term of one (1)
year, subject to extension in accordance with the terms of the Letter of Credit.
Tenant shall, on or before the date thirty (30) days prior to the expiration of
the term of such Letter of Credit, deliver to Landlord a new Letter of Credit
satisfying the foregoing conditions (“Substitute Letter of Credit”) in lieu of
the Letter of Credit then being held by Landlord. Such Letter of Credit shall be
automatically renewable in accordance with the last grammatical paragraph of
Exhibit 6; provided that, in such event, Tenant shall be required to deliver a
Substitute Letter of Credit

 

-41-



--------------------------------------------------------------------------------

satisfying the conditions hereof, on or before the date thirty (30) days prior
to the expiration of the term of such Letter of Credit, if the issuer of such
Letter of Credit gives notice of its election not to renew such Letter of Credit
for any additional period pursuant thereto. Tenant agrees that it shall from
time to time, as necessary, whether as a result of a draw on the Letter of
Credit by Landlord pursuant to the terms hereof or as a result of the expiration
of the Letter of Credit then in effect, renew or replace the original and any
subsequent Letter of Credit so that a Letter of Credit, in the amount required
hereunder, is in effect until a date which is at least 60 days after the
Termination Date of the Lease. If Tenant fails to furnish such renewal or
replacement at least 60 days prior to the stated expiration date of the Letter
of Credit then held by Landlord, Landlord may draw upon such Letter of Credit
and hold the proceeds thereof (and such proceeds need not be segregated) as a
Security Deposit pursuant to the terms of this Article 29.12.

 

C. In the event that Tenant is in default of its obligations under the Lease,
then the Landlord shall have the right, at any time after such event, without
giving any further notice to Tenant, to draw down from said Letter of Credit
(Substitute Letter of Credit or Additional Letter of Credit, as defined below,
as the case may be) (a) the amount necessary to cure such default or (b) if such
default cannot reasonably be cured by the expenditure of money, to exercise all
rights and remedies Landlord may have on account of such default, the amount
which, in Landlord’s opinion, is necessary to satisfy Tenant’s Liability in
account thereof. In the event of any such draw by the Landlord, Tenant shall,
within fifteen (15) business days of written demand therefor, deliver to
Landlord an additional Letter of Credit satisfying the foregoing conditions
(“Additional Letter of Credit”), except that the amount of such Additional
Letter of Credit shall be the amount of such draw. In addition, in the event of
a termination based upon the default of Tenant under the Lease, or a rejection
of the Lease pursuant to the provisions of the Federal Bankruptcy Code, Landlord
shall have the right to draw upon the Letter of Credit (from time to time, if
necessary) to cover the full amount of damages and other amounts due from Tenant
to Landlord under the Lease. Any amounts so drawn shall, at Landlord’s election,
be applied first to any unpaid rent and other charges which were due prior to
the filing of the petition for protection under the Federal Bankruptcy Code.
Tenant hereby covenants and agrees not to oppose, contest or otherwise interfere
with any attempt by Landlord to draw down from said Letter of Credit including,
without limitation, by commencing an action seeking to enjoin or restrain
Landlord from drawing upon said Letter of Credit. Tenant also hereby expressly
waives any right or claim it may have to seek such equitable relief. In addition
to whatever other rights and remedies it may have against Tenant if Tenant
breaches its obligations under this paragraph, Tenant hereby acknowledges that
it shall be liable for any and all damages which Landlord may suffer as a result
of any such breach.

 

D. In the event that Tenant fails timely to deliver to Landlord a Substitute
Letter of Credit, then the Landlord shall have the right, at any time after such
event, without giving any further notice to Tenant or to Landlord, to draw down
the Letter of Credit (or Substitute Letter of Credit and/or Additional Letter(s)
of Credit) and to hold the proceeds thereof (“Security Proceeds”) in a
segregated bank account in the name of the Landlord as security for Tenant’s
obligations under the Lease in accordance with the provisions of this Article
29.12.

 

E. Upon request of Landlord or any (prospective) purchaser or mortgagee of the
Building, Tenant shall, at its expense, cooperate with Landlord in obtaining an
amendment to or replacement of any Letter of Credit which Landlord is then
holding so that the amended or new Letter of Credit reflects the name of the new
owner of the Building.

 

F. To the extent that Landlord has not previously drawn upon any Letter of
Credit, Substitute Letter of Credit, Additional Letter of Credit or Security
Proceeds (collectively “Collateral”) held by the Landlord, and to the extent
that Tenant is not otherwise in default of its obligations under the Lease as of
the termination date of the Lease, Landlord shall return such Collateral to
Tenant on the termination of the term of the Lease.

 

G. In no event shall the proceeds of any Letter of Credit be deemed to be a
prepayment of rent nor shall it be considered as a measure of liquidated
damages.

 

-42-



--------------------------------------------------------------------------------

29.13 Tenant’s Option to Extend the Term of the Lease.

 

A. On the conditions, which conditions Landlord may waive, at its election, by
written notice to Tenant at any time, that Tenant is not in default of its
covenants and obligations under the Lease, and that GlycoGenesys, Inc., itself,
an Assignee or Affiliated Entity, both as defined in Article 16, are occupying
the entirety of the premises then demised to Tenant, both as of the time of
option exercise and as of the commencement of the hereinafter described
additional term, Tenant shall have the option to extend the term of this Lease
for one (1) additional three (3) year term, such additional term commencing as
of the expiration of the initial term of the Lease. Tenant may exercise such
option to extend by giving Landlord written notice on or before the date nine
(9) months prior to the expiration date of the initial term of the Lease. Upon
the timely giving of such notice, the term of this Lease shall be deemed
extended upon all of the terms and conditions of this Lease, except that
Landlord shall have no obligation to construct or renovate the premises and that
the Yearly Rent during such additional term shall be as hereinafter set forth.
If Tenant fails to give timely notice, as aforesaid, Tenant shall have no
further right to extend the term of this Lease, time being of the essence of
this Article 29.13.

 

B. Yearly Rent

 

The Yearly Rent during the additional term shall be based upon 95% of the Fair
Market Rental Value, as defined in Article 29.14, as of the commencement of the
additional term, of the premises then demised to Tenant, provided however, that
in no event shall the sum of Yearly Rent, Operating Expense Excess and Tax
Excess payable by Tenant for any twelve-(12)- month period during the additional
term be less than the sum of Yearly Rent, Operating Expense Share and Tax Share
payable by Tenant in respect of the twelve-(12)-month period immediately
preceding the commencement of the additional term.

 

C. Tenant shall have no further option to extend the term of the Lease other
than the one (1) additional three (3) year term herein provided.

 

D. Notwithstanding the fact that upon Tenant’s exercise of the herein option to
extend the term of the Lease such extension shall be self-executing, as
aforesaid, the parties shall promptly execute a lease amendment reflecting such
additional term after Tenant exercises the herein option, except that the Yearly
Rent payable in respect of such additional term may not be set forth in said
amendment. Subsequently, after such Yearly Rent is determined, the parties shall
execute a written agreement confirming the same. The execution of such lease
amendment shall not be deemed to waive any of the conditions to Tenant’s
exercise of its rights under this Article 29.13, unless otherwise specifically
provided in such lease amendment.

 

29.14 Definition of Fair Market Rental Value.

 

A. “Fair Market Rental Value” shall be computed as of the date in question at
the then current annual rental charge (i.e., the sum of Yearly Rent plus
escalation and other charges), including provisions for subsequent increases and
other adjustments for leases or agreements to lease then currently being
negotiated, or executed in comparable space located in the Complex, or if no
leases or agreements to lease are then currently being negotiated or executed in
the Complex, the Fair Market Rental Value shall be determined by reference to
leases or agreements to lease then currently being negotiated or executed for
comparable space located elsewhere in first-class office buildings located in
East Cambridge, Massachusetts. In determining Fair Market Rental Value, the
following factors, among others, shall be taken into account and given effect:
size, location of premises, lease term, condition of building, and services
provided by the Landlord.

 

B. Dispute as to Fair Market Rental Value

 

Landlord shall initially designate Fair Market Rental Value and Landlord shall
furnish data in support of such designation. If Tenant disagrees with Landlord’s
designation of a Fair Market

 

-43-



--------------------------------------------------------------------------------

Rental Value, Tenant shall have the right, by written notice given within thirty
(30) days after Tenant has been notified of Landlord’s designation, to submit
such Fair Market Rental Value to arbitration. Fair Market Rental Value shall be
submitted to arbitration as follows: Fair Market Rental Value shall be
determined by impartial arbitrators, one to be chosen by the Landlord, one to be
chosen by Tenant, and a third to be selected, if necessary, as below provided.
The unanimous written decision of the two first chosen, without selection and
participation of a third arbitrator, or otherwise, the written decision of a
majority of three arbitrators chosen and selected as aforesaid, shall be
conclusive and binding upon Landlord and Tenant. Landlord and Tenant shall each
notify the other of its chosen arbitrator within ten (10) days following the
call for arbitration and, unless such two arbitrators shall have reached a
unanimous decision within thirty (30) days after their designation, they shall
so notify the President of the Boston Bar Association (or such organization as
may succeed to said Boston Bar Association) and request him to select an
impartial third arbitrator, who shall be an office building owner or a real
estate broker dealing with like types of properties, to determine Fair Market
Rental Value as herein defined. Such third arbitrator and the first two chosen
shall, subject to commercial arbitration rules of the American Arbitration
Association, hear the parties and their evidence and render their decision
within thirty (30) days following the conclusion of such hearing and notify
Landlord and Tenant thereof. Landlord and Tenant shall bear the expense of the
third arbitrator (if any) equally. The decision of the arbitrator shall be
binding and conclusive, and judgment upon the award or decision of the
arbitrator may be entered in the appropriate court of law (as identified on
Exhibit 1); and the parties consent to the jurisdiction of such court and
further agree that any process or notice of motion or other application to the
Court or a Judge thereof may be served outside the State wherein the Building is
situated by registered mail or by personal service, provided a reasonable time
for appearance is allowed. If the dispute between the parties as to a Fair
Market Rental Value has not been resolved before the commencement of Tenant’s
obligation to pay rent based upon such Fair Market Rental Value, then Tenant
shall pay Yearly Rent and other charges under the Lease in respect of the
premises in question based upon the Fair Market Rental Value designated by
Landlord until either the agreement of the parties as to the Fair Market Rental
Value, or the decision of the arbitrators, as the case may be, at which time
Tenant shall pay any underpayment of rent and other charges to Landlord, or
Landlord shall refund any overpayment of rent and other charges to Tenant.

 

29.15 Parking. During the term of the Lease, the Landlord will make available to
Tenant three (3) monthly parking passes for use in the One Kendall Square Garage
(“OKS Garage”). Tenant shall have no right to sublet, assign, or otherwise
transfer said parking passes other than to a subtenant or assignee of Tenant who
is permitted to occupy the premises pursuant to Article 16 of the Lease. Said
parking passes shall be paid for by Tenant at the then current prevailing rate
in the Garage, as such rate may vary from time to time. The current rate for
such passes as of the Execution Date of this Lease is $200.00 per month. If, for
any reason, Tenant shall fail timely to pay the charge for said parking passes,
Tenant shall have no further right to such parking passes under this Article
29.15. In addition, during any time period when Tenant is in default beyond the
expiration of any applicable notice and grace periods of its obligations under
the Lease, Landlord shall have the right to withdraw Tenant’s use of said
parking passes. Said parking passes will be on an unassigned, non-reserved
basis, and shall be subject to reasonable rules and regulations from time to
time in force.

 

-44-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Indenture of Lease in
multiple copies, each to be considered an original hereof, as a sealed
instrument on the day and year noted in Exhibit 1 as the Execution Date.

 

LANDLORD:

    

TENANT:

ONE KENDALL SQUARE ASSOCIATES, LLC,

a Delaware limited liability company

    

GLYCOGENESYS, INC.

By:

 

One Kendall Square Mezzanine, LLC,

   

its sole member

   

By:

 

One Kendall Square Investors, LLC

       

its sole member

       

By:

 

Lincoln-One Kendall Square, LLC

           

its administrative member

           

By:

 

/s/ W. Frank Cofer

--------------------------------------------------------------------------------

    

By:

 

/s/ Bradley J Carver

--------------------------------------------------------------------------------

           

Name:

 

W. Frank Cofer

    

(Name)

 

Bradley J Carver

           

Title:

 

Senior V.P.

    

(Title)

 

President and CEO

Hereunto Duly Authorized

 

COMMONWEALTH, DISTRICT OR

STATE OF Massachusetts

COUNTY OF Suffolk

 

On the Execution Date stated in Exhibit 1, the person above signing this Lease
for and on behalf of the Tenant, to me personally known, did sign and execute
this Lease and, being by me duly sworn, did depose and say that he is the
officer of the above named Tenant, as noted.

 

/s/ Richard A. Gallant

--------------------------------------------------------------------------------

Notary Public

My Commission Expires: November 21, 2008

 

COMMONWEALTH OF VIRGINIA

COUNTY OF ARLINGTON

 

On the Execution Date stated in Exhibit 1, the person above signing this Lease
for and on behalf of Landlord to me personally known, did sign and execute this
Lease and, being by me duly sworn, did depose and say that he is the duly
authorized representative of Landlord.

 

/s/ Florabelle L. Williams

--------------------------------------------------------------------------------

Notary Public

My Commission Expires: January 30, 2005

 

-45-